Exhibit 10.40

RESTRUCTURING SUPPORT AGREEMENT

This Restructuring Support Agreement, dated as of February 3, 2009 (as may be
amended, supplemented or otherwise modified from time to time, this
“Agreement”), is made and entered into by and among (i) Spectrum Brands, Inc., a
Wisconsin corporation (“Spectrum Brands”); (ii) the subsidiaries of Spectrum
Brands listed on the signature pages hereto (such subsidiaries, together with
Spectrum Brands, “Spectrum”); (iii) Harbinger Capital Partners Master Fund I,
Ltd. and Harbinger Capital Partners Special Situations Fund, L.P. (collectively,
with any affiliates that become a party to this Agreement in accordance with the
terms hereof, “Harbinger”); (iv) D. E. Shaw Laminar Portfolios, L.L.C.
(collectively, with any affiliates that become a party to this Agreement in
accordance with the terms hereof, “Laminar”); and (v) Avenue International
Master, L.P., Avenue Investments, L.P., Avenue Special Situations Fund V, L.P.,
Avenue Special Situations Fund IV, L.P. and Avenue-CDP Global Opportunities
Fund, L.P. (collectively, with any affiliates that become a party to this
Agreement in accordance with the terms hereof, “Avenue”).

RECITALS

WHEREAS, each of Harbinger, Laminar and Avenue are holders of one or more series
of Spectrum’s 7.375% Senior Subordinated Notes due 2015, Variable Rate Toggle
Senior Subordinated Notes due 2013 and 8 1/2% Senior Subordinated Notes due 2013
(collectively, the “Notes”) or their agents, investment advisors or managers or
other authorized representatives (each, solely in their capacity as holders of
certain of the Notes (or agents, advisors, managers or other authorized
representatives of the beneficial owner(s) of the Notes), a “Consenting
Noteholder”);

WHEREAS, Spectrum intends, subject to the terms and conditions of this
Agreement, to prepare and file a disclosure statement (such disclosure statement
together with all of the related documents and agreements attached as exhibits
thereto, all to the extent that they are in form and substance reasonably
satisfactory to each of the Consenting Noteholders, and with such amendments,
supplements or modifications from time to time as may be permitted under
Section 14 of this Agreement, collectively, the “Disclosure Statement”) and plan
of reorganization (as it may be amended or modified from time as permitted under
this Agreement, and as supplemented by attachments, exhibits, schedules and
other ancillary documentation as permitted under Section 14 of this Agreement,
the “Plan”) consistent in all material respects with and to implement the terms
set forth in this Agreement and the term sheet attached hereto as Exhibit “A”
(the “Term Sheet”), except as the Disclosure Statement and the Plan may be
amended, supplemented or modified as permitted under this Agreement, in jointly
administered cases (the “Chapter 11 Cases”) filed under chapter 11 of title 11
of the United States Code, as amended (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the Western District of Texas (the “Bankruptcy
Court”), and Spectrum intends to use its reasonable best efforts to have such
Disclosure Statement approved and such Plan confirmed by the Bankruptcy Court,
in each case as expeditiously as possible under the Bankruptcy Code and the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”);

WHEREAS, in order to expedite the implementation of the Plan, each Consenting
Noteholder is prepared to commit, on the terms and subject to the conditions of
this Agreement, upon receipt of a Bankruptcy-Court approved Disclosure Statement
and when properly solicited to do so, to vote all Notes and claims, as defined
in section 101(5) of the Bankruptcy Code, arising out of, or related to the
Notes (such claims collectively with the Notes, the “Note Claims”), now or
hereafter beneficially owned by such Consenting Noteholder or for which the
Consenting Noteholder now or hereafter serves as the agent, investment advisor,
manager or other authorized representative of any beneficial owners of the
Notes, to accept the Plan.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Spectrum and each
Consenting Noteholder, on a several but not joint basis, and solely in its
capacity as a Consenting Noteholder and solely with respect to the Note Claims,
agree as follows:

13. Agreement. Spectrum and each Consenting Noteholder, on a several but not
joint basis, and solely in its capacity as a Consenting Noteholder and solely
with respect to the Note Claims, to the extent permitted by applicable law,
agree to the terms set forth in this Agreement. Each of Spectrum and each
Consenting Noteholder is referred to individually as a “Party” and collectively
as the “Parties.” Capitalized terms used and not defined herein shall have the
meanings ascribed to them in the Term Sheet.

 

1



--------------------------------------------------------------------------------

14. Consent. To the extent that any provision of this Agreement or the Term
Sheet requires the consent or approval of a Consenting Noteholder, such consent
or approval shall be exercisable by each Consenting Noteholder, but only for so
long as such Consenting Noteholder shall continue to hold at least 50% of the
aggregate principal amount of the outstanding Notes that it holds on the date
hereof; provided, however, that, notwithstanding that such Consenting Noteholder
shall not continue to hold at least 50% of the aggregate principal amount of the
outstanding Notes that it holds on the date hereof, the consent or approval of
such Consenting Noteholder will be required to the extent that any amendment,
supplement or modification to any provision of this Agreement or the Term Sheet,
each as in effect on the date hereof, or the Plan as substantially in the form
approved by each of the Consenting Noteholders as of the date hereof would
materially and adversely disadvantage such Consenting Noteholder (solely in its
capacity as a Consenting Noteholder) relative to the other Consenting
Noteholders (solely in their capacity as Consenting Noteholders); provided
further, however, that nothing in this Section 2 shall be construed to affect
such Consenting Noteholder’s vote pursuant to and in accordance with the
provisions of Section 3.

15. Voting.

15.1 So long as this Agreement shall remain in effect, and subject to the terms
herein, each Consenting Noteholder agrees on a several but not joint basis, and
solely in its capacity as a Consenting Noteholder and solely with respect to the
Note Claims, that (i) upon receipt of a Bankruptcy-Court approved Disclosure
Statement, and when properly solicited to do so, it shall timely vote all Note
Claims now or hereafter beneficially owned by it, or for which it now or
hereafter serves as the agent, investment advisor, manager or other authorized
representative of the beneficial owners of such Note Claims, to accept the Plan,
(ii) it shall not, in its capacity as a holder of Note Claims (and only in such
capacity), object to or otherwise commence any proceeding or support any other
person’s efforts to oppose or object to confirmation and consummation of the
Plan, (iii) it shall not vote any Note Claims now or hereafter beneficially
owned by it or for which it now or hereafter serves as the agent, investment
advisor, manager or other authorized representative for beneficial owners of
such Note Claims in favor of any other plan; provided that in each case, the
terms of the Plan and Disclosure Statement are in all material respects
consistent with the terms set forth in the Term Sheet and are otherwise
satisfactory to each of the Consenting Noteholders in all material respects and
(iv) it shall not, with respect to all Note Claims for which such Consenting
Noteholder beneficially owns or is an agent, investment advisor, manager or
other authorized representative of the beneficial owner of such Note Claims,
withdraw or revoke any properly solicited vote to accept the Plan unless the
Plan is amended in a manner that is inconsistent in any material respect with
this Agreement without the prior written consent of each of the Consenting
Noteholders.

15.2 Notwithstanding the foregoing provisions, nothing in this Agreement shall
require Spectrum or any Consenting Noteholder to take any action prohibited by
the Bankruptcy Code, the Securities Act of 1933, as amended (the “Securities
Act”), the Securities Exchange Act of 1934, as amended (the “Exchange Act”), any
rule or regulations thereunder or by other applicable law or regulation or by
any order or direction of any court or any federal or state governmental
authority.

15.3 It is agreed by and between Spectrum and each Consenting Noteholder, on a
several but not joint basis, and solely in its capacity as a Consenting
Noteholder and solely with respect to the Note Claims, that the right of any or
all of them to enforce the rights and obligations under this Agreement between
and among Spectrum and each Consenting Noteholder shall not be abridged,
modified or in any manner affected by the commencement by Spectrum of the
Chapter 11 Cases.

16. Restriction on Transfer/Obligations of Transferee.

16.1 Each Consenting Noteholder hereby agrees, on a several but not joint basis,
and solely in its capacity as a Consenting Noteholder and solely with respect to
the Note Claims, that, so long as this Agreement shall remain in effect, such
Consenting Noteholder shall not sell, transfer or assign (“Transfer”) its Note
Claims or any option thereon or any right or interest (voting or otherwise)
therein over which it has dispositive power, unless the transferee thereof, as a
condition precedent to such sale, transfer or assignment, agrees in writing to
be bound by all the terms and conditions of this Agreement applicable to a
“Consenting Noteholder” as if it were a party hereto by properly completing and
executing the transfer form attached hereto as Exhibit “B” and the transferor
promptly provides Spectrum Brands with a copy thereof, in which event Spectrum
shall be deemed to have acknowledged that its obligations to such Consenting
Noteholder hereunder shall be deemed to constitute obligations in favor of such
transferee. Spectrum shall confirm that acknowledgement in writing (but the
transferor need not wait for such confirmation prior to consummating such
transfer). Any sale, transfer or assignment of any Note Claim that does not
comply with the procedure set forth in this Section 4 shall be deemed void ab
initio.

16.2 In the event that any of Harbinger, Laminar or Avenue Transfers 50% or more
of the aggregate principal amount of the outstanding Notes held by it on the
date hereof to a transferee pursuant to and in accordance with Section 4.1 (such
transferee, a “Transferee”), following the effective time of such Transfer, such
Transferee shall, so long as such Transferee remains a Qualifying Transferee, be
entitled to exercise the rights of consent or approval of a “Consenting
Noteholder” under this Agreement and, except as otherwise provided in Section 2,
Harbinger, Laminar or Avenue, as the case may be, shall no longer be entitled to
exercise any such rights hereunder. Any transferee of Notes from a Transferee
shall be entitled to the rights of a “Consenting Noteholder” under this
Agreement only for so long as such subsequent transferee remains a Qualfiying
Transferee. For

 

2



--------------------------------------------------------------------------------

purposes of this Section 4.2, a “Qualifying Transferee” is a Transferee or a
subsequent transferee which holds in excess of 50% of the aggregate principal
amount of the Notes held by the Consenting Noteholder party to this Agreement as
of the date hereof from whom the Transferee acquired such Notes.

17. Means for Implementing the Plan.

17.1 Spectrum hereby agrees that it shall use its reasonable best efforts to:

(1) commence the Chapter 11 Cases promptly following the effective date of this
Agreement and no later than February 17, 2009;

(2) coordinate with counsel to each Consenting Noteholder to prepare the Plan
and Disclosure Statement;

(3) submit for and obtain at the earliest practicable date, Bankruptcy Court
approval of the Disclosure Statement in form and substance reasonably
satisfactory to each Consenting Noteholder no later than the date set forth in
Section 8(b), and solicit the requisite acceptances of the Plan in accordance
with section 1125 of the Bankruptcy Code after the Bankruptcy Court has approved
the Disclosure Statement;

(4) except as the board of directors of Spectrum Brands may determine in its
good faith judgment, after receiving the advice of outside counsel, to be
required in the exercise of their fiduciary duties under applicable law, not
withdraw the Plan without the prior consent of each Consenting Noteholder;

(5) seek to confirm the Plan as expeditiously as practicable under the
Bankruptcy Code and the Bankruptcy Rules;

(6) implement all steps necessary and desirable to obtain from the Bankruptcy
Court an order confirming the Plan (the “Confirmation Order”) no later than the
time set forth in Section 8(h);

(7) seek to satisfy as promptly as possible all conditions to confirmation and
consummation of the Plan as set forth in the Plan;

(8) consummate the confirmed Plan at the earliest practicable date; and

(9) except as the board of directors of Spectrum Brands may determine in its
good faith judgment, after receiving the advice of outside counsel, to be
required in the exercise of their fiduciary duties under applicable law, not to
pursue, propose or support, or encourage the pursuit, proposal or support of,
any plan of reorganization for Spectrum that is inconsistent with the Plan.

18. Support of the Plan. As long as this Agreement remains in effect, and
provided that the terms of the Plan and Disclosure Statement are in all material
respects consistent with the terms set forth in the Term Sheet and are otherwise
satisfactory to each of the Consenting Noteholders in all material respects,
each Consenting Noteholder will, on a several but not joint basis, and solely in
its capacity as a Consenting Noteholder and solely with respect to the Note
Claims, subject to the provisions of this Agreement, support the Plan in the
manner described herein and, upon receipt of a Bankruptcy-Court approved
Disclosure Statement, and when properly solicited to do so, vote all Note Claims
in favor of the Plan. With respect to any Note Claims now or hereafter
beneficially owned by any Consenting Noteholder or for which any Consenting
Noteholders now or hereafter serves as the agent, investment advisor, manager or
other authorized representative for beneficial owners of such Note Claims, as
long as this Agreement remains in effect, and provided that the terms of the
Plan and Disclosure Statement are in all material respects consistent with the
terms set forth in the Term Sheet and are otherwise satisfactory to each of the
Consenting Noteholders in all material respects, such Consenting Noteholder, on
a several but not joint basis, and solely in its capacity as a Consenting
Noteholder and solely with respect to the Note Claims, shall not (a) oppose the
chapter 11 filing; (b) object to confirmation of the Plan or otherwise commence
any proceeding to oppose or alter the Plan, (c) vote for, consent to, support or
participate in the formulation of any other plan of reorganization or
liquidation proposed or filed or to be proposed or filed, (d) directly or
indirectly seek, solicit, support or encourage any other plan, sale, proposal or
offer of dissolution, winding up, liquidation, reorganization, merger or
restructuring of Spectrum or any of its subsidiaries, (e) object to the
Disclosure Statement or the solicitation of acceptances to the Plan, or (f) take
any action, directly or indirectly, with respect to Spectrum, any of its
subsidiaries or otherwise that is inconsistent with, or that would delay
confirmation of, the Plan.

 

3



--------------------------------------------------------------------------------

19. Acknowledgement. This Agreement is not and shall not be deemed to be a
solicitation for consents to the Plan. The acceptance of any Consenting
Noteholder will not be solicited until such Consenting Noteholder shall have
received the Disclosure Statement and related ballot, each as approved by the
Bankruptcy Court.

20. Termination of Agreement. Upon the occurrence of one of the following events
(each a “Termination Event”), each Consenting Noteholder’s obligations hereunder
will automatically terminate on the third business day following written notice
of such occurrence to Spectrum Brands by any Consenting Noteholder or on such
other date as provided for in this Section 8 with respect to any specified
Termination Event, unless prior to such date, such Termination Event is cured or
one or more Consenting Noteholders each agree in writing to waive such
Termination Event, in which case the obligations hereunder of such Consenting
Noteholders agreeing to waive the termination event shall not be terminated;
provided, however, that upon any Termination Event specified in Section 8(o)
this Agreement shall terminate automatically and immediately upon the occurrence
thereof; provided further, however, that, upon the occurrence of any Termination
Event specified in Section 8(m) or Section 8(n), Spectrum or any Consenting
Noteholder whose actions or omissions did not give rise to such Termination
Event may terminate this Agreement which termination shall be effective on the
third business day following written notice of such occurrence to each
Consenting Noteholder (unless such Termination Event is otherwise cured prior to
effectiveness of the termination) unless prior to such date, one or more of the
Consenting Noteholders whose actions or omissions did not give rise to such
Termination Event agree in writing to waive such Termination Event, in which
case the obligations hereunder of such Consenting Noteholders agreeing to waive
the termination event shall not be terminated:

(1) Spectrum shall not have commenced the Chapter 11 Cases prior to February 18,
2009 (such date of commencement, the “Petition Date”);

(2) Spectrum shall not have filed a Plan consistent in all material respects
with the Term Sheet and Disclosure Statement relating thereto with the
Bankruptcy Court on or before ten (10) days after the Petition Date, or such
later date as Spectrum and each of the Consenting Noteholders shall mutually
agree;

(3) Spectrum fails to obtain entry of the interim financing order, within three
(3) business days following the Petition Date, or fails within forty-five
(45) calendar days following the Petition Date to obtain entry of the final
financing order, in each case, in form and substance acceptable to each of the
Consenting Noteholders, authorizing (x) the DIP Financing (defined herein), the
principal terms of which are set forth in the DIP Term Sheet attached hereto as
Exhibit “C,” or (y) such other DIP financing that provides the Company with the
liquidity necessary to fund its operations during the Chapter 11 Cases, is
otherwise at least as favorable to the Company, when viewed as a whole, when
compared to the DIP Financing reflected on Exhibit “C,” and does not impair the
Company’s ability to prosecute, confirm, and consummate the Plan, provided that
a Consenting Noteholder seeking to terminate the Agreement due to the failure of
a DIP financing to comply with this Section 8(c) shall provide written notice of
such termination to Spectrum Brands and each other Consenting Noteholder as
promptly as practicable following the entry of a final financing order approving
such DIP financing, and in no event later than seven days following the entry of
such final financing order;

(4) the Disclosure Statement shall not have been approved by the Bankruptcy
Court on or before April 15, 2009;

(5) Spectrum shall file with the Bankruptcy Court a plan of reorganization, or
an amendment to the plan of reorganization, that does not provide for
unimpairment and reinstatement of the Senior Secured Credit Facility Claims
under Section 1124(2) of the Bankruptcy Code on the same terms that exist under
the existing Senior Secured Credit Facility or an alternative treatment of the
Senior Secured Credit Facility Claims that is mutually agreed upon by Spectrum
and each of the Consenting Noteholders;

(6) Spectrum shall file with the Bankruptcy Court a plan of reorganization, or
an amendment to the plan of reorganization (other than the Plan), that is
materially inconsistent with or provides less favorable economic treatment for
the holders of the Notes than that provided in the Term Sheet; provided,
however, that such Consenting Noteholder shall give Spectrum no less than three
(3) business days’ notice in order to provide Spectrum an opportunity to cure
any such inconsistency;

(7) Spectrum shall withdraw the Plan or publicly announce its intention not to
pursue, propose or support the Plan;

(8) the Plan shall not have been confirmed by the Bankruptcy Court on or before
June 30, 2009, provided, however, that with respect to this Section 8(h) of this
Agreement, such date shall be extended, on a daily basis, so long as (i) a
hearing to consider confirmation of the Plan has commenced and is continuing and
(ii) Spectrum is using its reasonable best efforts to obtain an order of the
Bankruptcy Court confirming the Plan; provided further, however, that such date
shall not be extended beyond July 10, 2009 without the consent of each of the
Consenting Noteholders;

 

4



--------------------------------------------------------------------------------

(9) the Chapter 11 Cases shall have been dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code;

(10) an occurrence of whatever nature that results in Spectrum being unable to
perform its obligations under the Plan, the Term Sheet (to the extent consistent
with the Plan) or this Agreement;

(11) Spectrum shall have made or engaged in any act, or omitted to take any
action, that is materially inconsistent with, prior to the date of the filing of
the Plan, the Term Sheet, and after such date, the Plan;

(12) Spectrum shall have breached any of its material obligations under this
Agreement, including the obligations under Section 5;

(13) any Consenting Noteholder, solely in its capacity as a Consenting
Noteholder, shall have made or engaged in any act, or omitted to take any
action, that is materially inconsistent with the Plan;

(14) any Consenting Noteholder, solely in its capacity as a Consenting
Noteholder, shall have breached any of its material obligations under this
Agreement, including the obligations under Section 3;

(15) a Chapter 11 trustee or an examiner with expanded powers shall have been
appointed for Spectrum pursuant to section 1104 of the Bankruptcy Code;

(16) the Bankruptcy Court shall have determined by final order that the terms of
this Agreement are unenforceable;

(17) the Bankruptcy Court shall enter an order denying confirmation of the Plan;

(18) the occurrence of the Effective Date of the Plan no later than July 15,
2009.

Upon termination of this Agreement, all obligations hereunder shall terminate
and shall be of no further force and effect; provided, however, that any claim
for breach of this Agreement shall survive termination and all rights and
remedies with respect to such claims shall not be prejudiced in any way; but
provided further, however, that the breach of this Agreement by one or more of
the Parties shall not create any rights or remedies against any non-breaching
Party unless such non-breaching Party has participated in or aided and abetted
the breach by the breaching Party. Except as set forth in this paragraph and for
the obligations set forth in Sections 16, 18, 19, 21, 22, 25, 27, 33 and 34 upon
such termination, any obligations of the non-breaching Parties set forth in this
Agreement shall be null and void ab initio and all claims, causes of action,
remedies, defenses, setoffs, rights or other benefits of such non-breaching
Parties shall be fully preserved without any estoppel, evidentiary or other
effect of any kind or nature whatsoever.

21. Good Faith Negotiation of Documents. Each Party hereby further covenants and
agrees to negotiate the definitive documents relating to the Plan consistent
with the Term Sheet and in good faith, but subject to Section 14 and
Section 15.1.

22. Mutual Representations and Warranties. Spectrum and each Consenting
Noteholder, on a several but not joint basis, and solely in its capacity as a
Consenting Noteholder and solely with respect to the Note Claims, as applicable,
represent and warrant to each other that the following statements are true,
correct and complete in all material respects as of the date hereof:

(1) Corporate Power and Authority. Each Party represents that it has all
requisite corporate, partnership or Limited Liability Company power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, this Agreement.

(2) Authorization. Each Party represents that the execution and delivery of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary corporate, partnership or Limited Liability Company
action on its part.

23. Other Representations and Warranties.

(1) Each of the Consenting Noteholders represents, severally and not jointly
that, as of the date of this Agreement, such Consenting Noteholder is the
beneficial owner (and/or agent, investment advisor, manager or other authorized

 

5



--------------------------------------------------------------------------------

representative of the beneficial owner(s)) of and has full voting power and
dispositive power with respect to the Note Claims and has full power to
compromise the Note Claims, and owns or controls the aggregate amount of Notes
identified on Schedule A attached hereto. Notwithstanding the representations
and warranties made within this Section 11(a) of this Agreement, with respect to
any Notes owned or controlled by a Consenting Noteholder and held at Lehman
Brothers Inc. or any of its affiliates (collectively, “Lehman”), such Consenting
Noteholder cannot represent that it has voting power and/or dispositive power
with respect to the Notes and such Notes will not be identified on Schedule A,
and, notwithstanding anything to the contrary contained herein, until such Notes
no longer are held at Lehman and are not otherwise under such Consenting
Noteholder’s dominion and control, shall not be included as subject to the
provisions of this Agreement.

(2) Binding Obligation of Spectrum. Spectrum represents that, subject to the
provisions of sections 1125 and 1126 of the Bankruptcy Code, this Agreement is
the legally valid and binding obligation of Spectrum, enforceable against it in
accordance with its terms, except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to the rights of a creditor against a debtor, or by equitable
principles relating to enforceability.

(3) Binding Obligation of Consenting Noteholder. Each Consenting Noteholder
represents that this Agreement is the legally valid and binding obligation of
such Consenting Noteholder, enforceable against it in accordance with its terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to the rights of a
creditor against a debtor, or by equitable principles relating to
enforceability.

24. Cooperation. Prior to the commencement of and during the Chapter 11 Cases,
Spectrum shall provide to counsel for each Consenting Noteholder (x) drafts of
all motions, proposed orders or applications and other documents Spectrum
intends to file with the Bankruptcy Court at least three (3) business days prior
to the date when Spectrum intends to file any such document unless such advance
notice is impossible or impractical under the circumstances in which case
Spectrum shall notify telephonically or by electronic mail counsel to each
Consenting Noteholder to advise them of the documents to be filed and the facts
that make the provision of advance copies at least three (3) business days prior
to submission impossible or impractical, and (y) copies of all documents
actually filed by Spectrum with the Bankruptcy Court within two (2) business
days of such filing. Spectrum shall utilize reasonable best efforts to consult
with each of the Consenting Noteholders prior to filing any such documents. The
provisions of this Section 12 shall be deemed satisfied by each of the
Consenting Noteholders with respect to all first day motions, proposed orders or
applications and other documents delivered to the Consenting Noteholders (or
their respective counsel) prior to the date of this Agreement.

25. Access. Spectrum will afford each Consenting Noteholder and its attorneys,
consultants, and other authorized representatives reasonable access, upon
reasonable notice during normal business hours, and at other reasonable times,
to all properties, books, contracts, commitments, records, personnel, lenders
and advisors of Spectrum.

26. Amendment of Plan Documents. The Plan, Disclosure Statement, and
attachments, schedules, supplements and documents related to the Plan or the
Disclosure Statement may from time to time be amended, supplemented or modified
by Spectrum if such amendment, supplement or modification is otherwise consented
to by each of the Consenting Noteholders (which consent shall not be
unreasonably withheld).

27. Other Interests or Claims.

27.1 For the avoidance of doubt, other than the Note Claims, no claims or other
debt or equity interests in Spectrum, including, with respect to (i) the Credit
Agreement, dated as of March 30, 2007, with Goldman Sachs Credit Partners L.P.,
as the Administrative Agent, the Collateral Agent and the Syndication Agent;
Wachovia Bank, National Association, as the Deposit Agent; Bank of America,
N.A., as an LC Issuer; and the Lenders party thereto, as amended (the “Senior
Secured Credit Facility”), (ii) the credit agreement, dated as of September 28,
2007, with Wachovia Bank, National Association, as the Administrative Agent, the
Collateral Agent and an LC Issuer; Goldman Sachs Credit Partners L.P., as the
Syndication Agent; and the Lenders party thereto, as amended (the “ABL
Facility”), (iii) any DIP Financing (as defined herein), (iv) any Exit Financing
(as defined herein) or (v) any other non-Note Claims (any such claims or debt or
equity interests are collectively, the “Other Spectrum Claims”) that are now or
in the future held by any Consenting Noteholder shall be subject to the terms of
this Agreement and no Consenting Noteholder shall be bound by the terms of this
Agreement with respect to any such Other Spectrum Claims and nothing in this
Agreement shall prohibit or shall be construed to prohibit any Consenting
Noteholder that holds Other Spectrum Claims from appearing as a
party-in-interest in any matter to be adjudicated in the Chapter 11 Cases with
respect to such Other Spectrum Claims or prohibit or shall be construed to
prohibit, limit or restrict the ability, of any Consenting Noteholder to hold,
make investments in, sell, transfer, assign, pledge or vote any Other Spectrum
Claims, it being understood and agreed that any of the foregoing shall in no
event cause any breach or violation of or create liability under this Agreement.

 

6



--------------------------------------------------------------------------------

27.2 This Agreement shall in no way be construed to preclude any Consenting
Noteholder from acquiring additional Note Claims or other claims against or
interests in Spectrum. Any additional Note Claims so acquired shall
automatically become subject to the terms of this Agreement.

28. Amendments. This Agreement may not be modified, amended or supplemented
without the prior written consent of Spectrum and each Consenting Noteholder.
Notwithstanding anything to the contrary in Section 2 or Section 4.2, any
amendment to the provisions of Sections 8(f), 15.1, 16 or 18 shall require the
consent of each Consenting Noteholder party hereto.

29. Impact of Appointment to Unsecured Creditors’ Committee. If any creditors’
committee is appointed by the United States Trustee in the Chapter 11 Cases and
the United States Trustee appoints one or more of the Consenting Noteholders to
be a member of such creditors’ committee pursuant to section 1102 of the
Bankruptcy Code, then the fact of such service on such creditors’ committee
shall not otherwise affect the continuing obligations of the Consenting
Noteholders under this Agreement or the validity or enforceability of this
Agreement; provided, however, that nothing contained herein shall prevent any
such Consenting Noteholders, in its capacity as a member of such creditors’
committee, from acting in a manner consistent with its fiduciary duties as a
member of such creditors’ committee even if such action is inconsistent with
this Agreement and the Term Sheet.

30. Disclosure of Consenting Noteholders. Unless required by applicable law or
regulation, Spectrum shall not disclose any Consenting Noteholder’s holdings of
Notes, and no Consenting Noteholder shall disclose any other Consenting
Noteholder’s holdings of Notes, in each case without the prior written consent
of the Consenting Noteholder holding such Notes; and if such announcement or
disclosure is so required by law or regulation, Spectrum or the disclosing
Consenting Noteholder, as the case may be, shall afford the Consenting
Noteholder a reasonable opportunity to review and comment upon, or, if possible,
object to the requirement to make, any such announcement or disclosure prior to
Spectrum’s or the disclosing Consenting Noteholder’s, as the case may be, making
such announcement or disclosure. The foregoing shall not prohibit Spectrum or
any Consenting Noteholder from disclosing the approximate aggregate holdings of
the Consenting Noteholders collectively together with the holdings of any other
holders of Notes that may become party hereto or party to a similar agreement.

31. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to any conflicts of law provision which would require the application of
the law of any other jurisdiction. By its execution and delivery of this
Agreement, each of the parties hereto hereby irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, may be brought in the United States District Court
for the District of New York. By execution and delivery of this Agreement, each
of the parties hereto hereby irrevocably accepts and submits itself to the
nonexclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceeding. Notwithstanding the foregoing
consent to New York jurisdiction, upon the commencement of the Chapter 11 Cases,
each of the parties hereto hereby agrees that the Bankruptcy Court shall have
exclusive jurisdiction of all matters arising out of or in connection with this
Agreement.

32. Headings. The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

33. Specific Performance. It is understood and agreed by each of the parties
hereto that money damages would not be a sufficient remedy for any breach of
this Agreement by any Party and each non-breaching Party shall be entitled to
any termination rights under Section 8 hereto, as well as specific performance
and injunctive or other equitable relief as a remedy of any such breach.

34. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
executors, administrators and representatives. Except as set forth herein,
including without limitation Section 4 hereof, no party hereto may assign any of
its rights or obligations hereunder without the prior consent of all other
parties hereto.

35. Entire Agreement. This Agreement, including the exhibits hereto, constitutes
the entire agreement of the Parties with respect to the subject matter of this
Agreement, and supersedes all prior negotiations, agreements and understandings,
whether written or oral, among the Parties with respect to the subject matter of
this Agreement.

36. Counterparts. This Agreement may be executed in one or more counterparts,
any one of which need not contain the signature of more than one Party, each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement. This Agreement may be executed by facsimile or electronic pdf.

 

7



--------------------------------------------------------------------------------

37. No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties hereto and no other person or
entity shall be a third-party beneficiary hereof.

38. Consideration. It is hereby acknowledged by the Parties hereto that no
consideration shall be due or paid to the Consenting Noteholders for their
agreement to vote their Note Claims to accept the Plan in accordance with the
terms and conditions of this Agreement other than Spectrum’s agreements
hereunder.

39. No Waiver of Participation and Reservation of Rights. Except as expressly
provided in this Agreement, nothing contained herein is intended to, or does, in
any manner waive, limit, impair or restrict the ability of any Consenting
Noteholder to protect or preserve its rights, remedies and interests, including,
without limitation, its interests and claims against Spectrum or its full
participation in any case filed by or against Spectrum under the Bankruptcy
Code. If the transactions contemplated by this Agreement, including, without
limitation, the Plan, are not consummated, or if this Agreement is terminated
for any reason, then the Consenting Noteholders, as well as the other Parties
hereto, fully reserve any and all of their rights, remedies, interests and
claims against the other Parties hereto. Pursuant to Federal Rule of Evidence
408 and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms.

40. Disclosure Obligation. Spectrum hereby agrees to file a Form 8-K with the
United States Securities and Exchange Commission disclosing the Term Sheet, as
well as the existence of this Agreement, but, not this Agreement’s terms, except
as otherwise required by applicable law and regulation, no later than the later
of (x) the date hereof and (y) the date of filing of the Chapter 11 Cases with
the Bankruptcy Court.

41. Further Assurances. Subject to the terms of this Agreement, the parties
hereto agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the Plan.

42. Automatic Stay. The parties hereto acknowledge that after the commencement
of the Chapter 11 Case, the giving of notice or termination by any party
pursuant to this Agreement shall not be a violation of the automatic stay of
section 362 of the Bankruptcy Code; provided, however, nothing herein shall
prejudice any party’s rights to argue that the giving of notice of termination
was not proper under the terms of this Agreement.

43. Several not Joint for Consenting Noteholders. The agreements,
representations and obligations of the Consenting Noteholders under this
Agreement are, in all respects, several and not joint. Any breach of this
Agreement by any Consenting Noteholder shall not result in liability for any
other non-breaching Consenting Noteholder.

44. No Obligation to Extend Credit. Notwithstanding anything to the contrary in
this Agreement, the Consenting Noteholders may also in their sole discretion
determine to provide financing to Spectrum, which may be in the form of one or
more of a facility to provide credit (x) while the Chapter 11 Cases are pending
(as provided by any of the Consenting Noteholders, the “DIP Financing”, and any
documents in respect thereof, as may be amended, supplemented or otherwise
modified from time to time, the “DIP Financing Documents”) and (y) to the
reorganized entities or their successors following consummation of the Plan (as
provided by any of the Consenting Noteholders, the “Exit Financing”). In no
event shall any provision of this Agreement (i) constitute a commitment by any
Consenting Noteholder to provide, or otherwise obligate any Consenting
Noteholder to provide, any financing to Spectrum or (ii), in the event that any
of the Consenting Noteholders agree to provide the DIP Financing and/or the Exit
Financing, prohibit or prevent any such Consenting Noteholder from taking any
action, or require it to take any action, or to perform any obligation or
refrain from exercising any right or remedy in respect of the DIP Financing or
the Exit Financing and no default of any of its obligations hereunder shall
exist by virtue of any such action taken or omitted in such capacity.

In the event that any of the Consenting Noteholders provide the DIP Financing
and/or the Exit Financing to Spectrum: (i) any extension of credit that may be
provided to Spectrum pursuant to the DIP Financing or the Exit Financing, as
applicable, and the effectiveness of the DIP Financing and Exit Financing, as
applicable, shall remain subject to the conditions precedent set forth in the
applicable documentation in respect of the DIP Financing or the Exit Financing,
and (ii) no Consenting Noteholder shall be obligated to make any extensions of
credit under the DIP Financing or the Exit Financing, as applicable, until such
time as Spectrum satisfies the conditions precedent in respect of the applicable
facility, which satisfaction shall be determined in the sole discretion of such
Consenting Noteholders.

45. Notice. All notices hereunder shall be deemed given if in writing and
delivered, if sent by facsimile, courier, electronic mail or by registered or
certified mail (return receipt requested) to the parties and their respective
addresses and facsimile numbers (or at such other addresses or facsimile numbers
as shall be specified by like notice) set forth on the signature pages hereto
(or with respect to any transferee, on the signature page of the applicable
transfer agreement in the form attached hereto as Exhibit “B”). Any notice given
by delivery, mail (including electronic mail) or courier shall be effective when
received. Any notice given by facsimile shall be effective upon oral or machine
confirmation of transmission.

 

8



--------------------------------------------------------------------------------

46. Interpretation. References to Sections, Exhibits and Schedules are to
Sections, Exhibits and Schedules of or to this Agreement unless otherwise
specified. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. References to a specific article, section or subsection of the
Bankruptcy Code, the Securities Act, the Exchange Act or any other statute,
regulation or rule expressly referenced herein shall, unless otherwise
specified, include any amendments to or successor provisions of such article,
section or subsection.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

SPECTRUM BRANDS, INC. By:   /s/ Anthony L. Genito   Name:   Anthony L. Genito  
Title:  

Executive Vice President

Chief Financial Officer

Chief Accounting Officer

Address: Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, GA 30328

Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
john.wilson@spectrumbrands.com

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

SPECTRUM JUNGLE LABS CORPORATION By:   /s/ Anthony L. Genito   Name:   Anthony
L. Genito   Title:   Vice President Address: c/o Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, GA 30328

Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
john.wilson@spectrumbrands.com

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

ROVCAL, INC. By:   /s/ Anthony L. Genito   Name:   Anthony L. Genito   Title:  
Vice President and Treasurer Address: c/o Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, GA 30328

Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
john.wilson@spectrumbrands.com

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

ROV HOLDING, INC. By:   /s/ Anthony L. Genito   Name:   Anthony L. Genito  
Title:   Vice President and Treasurer Address: c/o Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, GA 30328

Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
john.wilson@spectrumbrands.com

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

TETRA HOLDING (US), INC. By:   /s/ Anthony L. Genito   Name:   Anthony L. Genito
  Title:   Vice President Address: c/o Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, GA 30328

Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
john.wilson@spectrumbrands.com

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

UNITED INDUSTRIES CORPORATION By:   /s/ Anthony L. Genito   Name:   Anthony L.
Genito   Title:   Vice President Address: c/o Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, GA 30328

Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
john.wilson@spectrumbrands.com

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

SCHULTZ COMPANY By:   /s/ Anthony L. Genito   Name: Anthony L. Genito   Title:
  Vice President

Address: c/o Spectrum Brands, Inc. Six Concourse Parkway, Suite 3300 Atlanta, GA
30328 Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
  john.wilson@spectrumbrands.com

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

SPECTRUM NEPTUNE U.S. HOLDCO CORPORATION By:   /s/ Anthony L. Genito   Name:
Anthony L. Genito   Title:   Vice President Treasurer               Chief
Financial Officer

Address: c/o Spectrum Brands, Inc. Six Concourse Parkway, Suite 3300 Atlanta, GA
30328 Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
  john.wilson@spectrumbrands.com

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

UNITED PET GROUP, INC. By:   /s/ Anthony L. Genito   Name: Anthony L. Genito  
Title:   Vice President

Address: c/o Spectrum Brands, Inc. Six Concourse Parkway, Suite 3300 Atlanta, GA
30328 Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
  john.wilson@spectrumbrands.com

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

DB ONLINE, LLC By:   United Pet Group, Inc., Its Sole Member By:   /s/ Anthony
L. Genito   Name: Anthony L. Genito   Title:   Vice President

Address: c/o Spectrum Brands, Inc. Six Concourse Parkway, Suite 3300 Atlanta, GA
30328 Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
  john.wilson@spectrumbrands.com

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

AQUARIA, INC. By:   /s/ Anthony L. Genito   Name: Anthony L. Genito   Title:
  Vice President

Address: c/o Spectrum Brands, Inc. Six Concourse Parkway, Suite 3300 Atlanta, GA
30328 Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
  john.wilson@spectrumbrands.com

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

PERFECTO MANUFACTURING, INC. By:   /s/ Anthony L. Genito   Name: Anthony L.
Genito   Title:   Vice President

Address: c/o Spectrum Brands, Inc. Six Concourse Parkway, Suite 3300 Atlanta, GA
30328 Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
  john.wilson@spectrumbrands.com

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

AQUARIUM SYSTEMS, INC. By:   /s/ Anthony L. Genito   Name: Anthony L. Genito  
Title:   Vice President

Address: c/o Spectrum Brands, Inc. Six Concourse Parkway, Suite 3300 Atlanta, GA
30328 Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
  john.wilson@spectrumbrands.com

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

SOUTHERN CALIFORNIA FOAM, INC. By:   /s/ Anthony L. Genito   Name: Anthony L.
Genito   Title:   Vice President

Address: c/o Spectrum Brands, Inc. Six Concourse Parkway, Suite 3300 Atlanta, GA
30328 Attn:   John T. Wilson Tel:   (770) 829-6240 Fax:   (770) 829-6265 Email:
  john.wilson@spectrumbrands.com

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By:   HMC Investors, L.L.C.,
Managing Member By:   /s/ Philip Falcone   Name: Philip Falcone   Title:
  Senior Managing Director HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND,
L.P. By:   Harbinger Capital Partners Special Situations GP, LLC By:   HMC – New
York, Inc. – Managing Member By:   /s/ Philip Falcone   Name: Philip Falcone  
Title:   Senior Managing Director

Address: Harbinger Capital Partners 555 Madison Avenue, 16th Floor New York, NY
10022 Attn:   David Maura Tel:   (212) 508-3703 (Direct Phone) Fax:   (201)
341-9178 (Cellular) Email:   dmaura@harbingercap.net

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

D. E. SHAW LAMINAR PORTFOLIOS, L.L.C. By:   /s/ Daniel Posner   Name: Daniel
Posner   Title:   Authorized Signatory

Address: D. E. Shaw Laminar Portfolios, L.L.C. 120 West Forth-Fifth Street 39th
Floor New York, NY 10036 Attn:   General Counsel Tel:   (212) 403-8030 Fax:  
Email:   Legal-Admin@deshaw.com

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

AVENUE INTERNATIONAL MASTER, L.P. By:   Avenue International Master GenPar,
Ltd., its General Partner By:   /s/ Sonia E. Gardner   Name: Sonia E. Gardner  
Title:   Director AVENUE INVESTMENTS, L.P. By:   Avenue Partners, LLC, its
General Partner By:   /s/ Sonia E. Gardner   Name: Sonia E. Gardner   Title:
  Member AVENUE SPECIAL SITUATIONS FUND V, L.P. By:   Avenue Capital Partners V,
LLC, its General Partner By:   GL Partners V, LLC, its Managing Member By:   /s/
Sonia E. Gardner   Name: Sonia E. Gardner   Title:   Member

 

26



--------------------------------------------------------------------------------

AVENUE SPECIAL SITUATIONS FUND IV, L.P. By:   Avenue Capital Partners IV, LLC,
General Partner By:   GL Partners IV, LLC, its Managing Member By:   /s/ Sonia
E. Gardner   Name: Sonia E. Gardner   Title:   Member AVENUE-CDP GLOBAL
OPPORTUNITIES FUND, L.P. By:   Avenue Global Opportunities Fund GenPar, LLC, its
General Partner By:   /s/ Sonia E. Gardner   Name: Sonia E. Gardner   Title:
  Member

Address: Avenue Capital Management II, L.P. 535 Madison Avenue, 14th Floor New
York, NY 10022 Attn:   Michael Elkins Tel:   (212) 878-3500 Fax:   (212)
878-3565 Email:   melkins@avenuecapital.com

 

27



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet

 

28



--------------------------------------------------------------------------------

The terms set forth in this Summary of Proposed Terms are being provided as part
of a comprehensive compromise, each element of which is consideration for the
other elements and an integral aspect of the proposed restructuring of the debt
and equity of Spectrum Brands, Inc. (the “Company”). This term sheet is not an
offer with respect to any securities or solicitation of acceptances of a chapter
11 plan. Such offer or solicitation only will be made in compliance with all
applicable securities laws and/or provisions of the Bankruptcy Code. The
proposed reorganization described herein would be implemented by means of a
“pre-negotiated” plan of reorganization for the Company (the “Plan”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the
“Bankruptcy Code”). The transactions described in this Term Sheet are subject in
all respects to, among other things, definitive documentation, including the
Plan, a court-approved disclosure statement that will accompany the Plan (the
“Disclosure Statement”) and related documents, all of which shall be in form and
substance satisfactory to the Company and each of the Consenting Noteholders (as
defined below).

SPECTRUM BRANDS, INC.

(the “Company”)

RESTRUCTURING TERM SHEET

 

CURRENT CAPITAL STRUCTURE:

Bank Debt:   

(i)     $1.25 billion and € 262 million senior secured credit facility, dated as
of March 30, 2007, with Goldman Sachs Credit Partners L.P., as the
Administrative Agent, the Collateral Agent and the Syndication Agent; Wachovia
Bank, National Association, as the Deposit Agent; Bank of America, N.A., as an
LC Issuer; and the Lenders party thereto, with a maturity date of March 30, 2013
(the “Senior Secured Credit Facility”).

 

(ii)    $225 million revolving loan facility, dated as of September 28, 2007,
with Wachovia Bank, National Association, as the Administrative Agent, the
Collateral Agent and an LC Issuer; Goldman Sachs Credit Partners L.P., as the
Syndication Agent; and the Lenders party thereto, with a maturity date of
September 28, 2011 (the “ABL Facility”).

Senior Subordinated Notes:    $700,000,000 of the Company’s 7.375% Senior
Subordinated Notes due February 1, 2015; $347,012,000 of the Company’s Variable
Rate Toggle Senior Subordinated Notes due October 2, 2013; and $2,873,000 of the
Company’s 8.5% Senior Subordinated Notes due October 1, 2013 (collectively, the
“Senior Subordinated Notes”). Equity Interests:    All equity interests in the
Company outstanding prior to the effective date of the Plan (the “Effective
Date”), including, without limitation, any preferred stock, common stock, stock
options or other rights to purchase the stock of the Company, together with any
warrants, conversion rights, rights of first refusal, subscriptions,
commitments, agreements, or other rights to acquire or receive any stock or
other equity ownership interests in the Company prior to the Effective Date
(collectively, the “Old Equity”).

PLAN DISTRIBUTIONS AND TREATMENT OF CLAIMS:

Pre-Negotiated Implementation:    The Company and each of (i) Harbinger Capital
Partners and certain of its affiliates (collectively, “Harbinger”), (ii) D. E.
Shaw, Laminar Portfolios, L.L.C. and certain of its affiliates (collectively,
“Laminar”) and (iii) certain affiliates of Avenue Capital Management II, L.P.

 

29



--------------------------------------------------------------------------------

   (collectively, “Avenue”), each acting on its own behalf and not jointly as a
group (collectively, the “Consenting Noteholders”) shall enter into a
Restructuring Support Agreement, pursuant to which the parties shall endeavor to
implement the following restructuring through a pre-negotiated chapter 11
filing. The Company shall commence cases under Chapter 11 of the Bankruptcy Code
(the “Chapter 11 Cases”) in the Bankruptcy Court for the Western District of
Texas (the “Bankruptcy Court”) on or before February 17, 2009 (the “Petition
Date”). The Plan Proponent shall be the Company. DIP Financing Claims:    Unless
otherwise agreed to by any of the DIP lenders, all amounts outstanding under the
DIP financing shall be treated in accordance with the DIP Facility.
Administrative and Priority Claims:    Except to the extent that a holder of an
allowed administrative and priority claim and the Company (with the consent of
each of the Consenting Noteholders) or the reorganized Company, as the case may
be, agree to a different treatment, each allowed administrative and priority
claim shall be paid in full in cash or as otherwise provided in the Bankruptcy
Code. Priority Tax Claims:    Except to the extent that a holder of an allowed
priority tax claim and the Company (with the consent of each of the Consenting
Noteholders) or the reorganized Company, as the case may be, agree to a
different treatment, each holder of an allowed priority tax claim shall receive,
at the option of the Company (with the consent of each of the Consenting
Noteholders) or the reorganized Company, as the case may be, (a) cash on the
Effective Date in an amount equal to such allowed priority tax claim, or (b)
over a period through the fifth anniversary of the Petition Date, deferred cash
payments in an aggregate amount equal to such allowed priority tax claim, plus
interest on such aggregate amount over such period. All allowed priority tax
claims which are not due and payable on or before the Effective Date shall be
paid in the ordinary course of business in accordance with the terms thereof.
Other Secured Claims:    The allowed Other Secured Claims (as defined in the
Plan) will be reinstated and rendered unimpaired in accordance with
section 1124(2) of the Bankruptcy Code. Pre-petition liens with respect to such
claims shall survive the Effective Date and shall continue in accordance with
contractual or statutory terms until such claim has been paid in full. ABL
Facility Claims:    The ABL Facility will be rolled over time into the DIP
financing facility. Any amounts that remain outstanding under the ABL Facility
shall be paid in full in cash on the Effective Date. Senior Secured Credit
Facility Claims:    The allowed claims under the existing Senior Secured Credit
Facility (the “Senior Secured Credit Facility Claims”) shall be reinstated and
rendered unimpaired in accordance with section 1124(2) of the Bankruptcy Code,
notwithstanding any contractual provision or applicable non-bankruptcy law that
entitles the holder of an allowed Senior Secured Credit Facility Claim to demand
or to receive payment of such allowed Senior Secured Credit Facility Claim prior
to the stated maturity of such allowed Senior Secured Credit Facility Claim from
and after the occurrence of a default. The holders of the Senior Secured Credit
Facility Claims shall accrue post-petition interest at the current non-default
rate, which shall be paid in cash on the Effective Date.

 

30



--------------------------------------------------------------------------------

Senior Subordinated Note

Claims:

  

On the Effective Date, holders of allowed Senior Subordinated Note claims (the
“Senior Subordinated Noteholders”) shall have their Senior Subordinated Notes
cancelled, extinguished and terminated, and shall receive a distribution on
account of their allowed Senior Subordinated Note claims (inclusive of principal
and interest accrued through the Petition Date) in the form of their pro rata
share of:

 

(i) The reorganized Company’s 12 % new Senior Subordinated Toggle Notes due 10
years from the date of issuance (the “New Notes”) in the original principal
amount equal to $218,076,363 which amount represents 20% of the allowed Senior
Subordinated Note Claims; and

 

(ii) 100% of the new common stock of the reorganized Company, subject to
dilution on account of the New Management Incentive Plan (set forth below) and
the shares of new common stock to be issued to those lenders under the DIP
Financing that fund the supplemental “first in, last out” term loan portion of
the DIP Financing (the “New Equity”).

 

The New Notes shall have, inter alia, the following terms:

 

(i) At the reorganized Company’s option, interest on the New Notes may be paid
entirely in cash (“Cash Interest”) or entirely by issuing additional New Notes
(“PIK Interest”).

 

(ii) Notwithstanding anything to the contrary contained herein, if, at the end
of any accrual period (as defined in Section 1272(a)(5) of the Internal Revenue
Code of 1986, as amended, or any successor statute thereto (the “Code”)) ending
after the fifth anniversary of the issuance of the Notes, (x) the aggregate
amount of accrued and unpaid original issue discount (as defined in Section
1273(a)(1) of the Code) on the Notes would, but for this paragraph, exceed (y)
an amount equal to the product of (A) the issue price (as defined in Sections
1273(b) and 1274(a) of the Code) of the Notes multiplied by (B) the yield to
maturity (interpreted in accordance with Section 163(i) of the Code) of the
Notes, the reorganized Company will prepay at the end of each such accrual
period without premium or penalty the minimum amount of principal plus accrued
interest on the Notes necessary to prevent any of the accrued and unpaid
interest and original issue discount on the Notes from being disallowed or
deferred as a deduction under Section 163(e)(5) of the Code to the reorganized
Company.

 

(ii) the New Notes may not be redeemed prior to the three year anniversary of
issuance. Following such three year anniversary, the New Notes shall be
redeemable, at the reorganized Company’s option, during the following periods
and at the following redemption prices (expressed as percentages of the
principal amount at maturity) set forth below, plus in each case, all accrued
and unpaid late charges and interest, if any, up to but excluding the date of
redemption:

 

31



--------------------------------------------------------------------------------

Time Period

   Percentage  

After Year 3

   106 %

After Year 4

   103 %

After Year 5

   100 %

 

  

; and

 

(iii) the New Notes will contain covenants and defaults consistent with the
Senior Subordinated Notes so as not to violate the terms of the Senior Secured
Credit Facility and to preserve the unimpairment of the claims thereunder,
including without limitation, to qualify as a permitted refinancing under the
Senior Secured Credit Facility.

 

The Senior Subordinated Note Claims shall be deemed allowed in the amount of
$1,090,381,816, which amount represents the outstanding principal plus accrued
interest through the Petition Date.

General Unsecured Claims:    On or as soon as reasonably practicable after the
Effective Date, in exchange for their allowed general unsecured claims against
the Company (the “Allowed Unsecured Claims”), each holder thereof shall (i)
receive payment in full in cash (excluding post-petition interest) or (ii)
otherwise be paid in the ordinary course of business and left unimpaired, unless
otherwise agreed to by such holder. Intercompany Claims:    On or as soon as
practicable after the Effective Date, and after consultation with and approval
by each of the Consenting Noteholders, with such approval not to be unreasonably
withheld, all Intercompany Claims will either be reinstated to the extent
determined to be appropriate by the Debtors or adjusted, continued, or
capitalized, either directly or indirectly, in whole or in part. Any such
transaction may be effected on or subsequent to the Effective Date without any
further action by the stockholders of the reorganized Debtors. Equity Interests:
   Old Equity shall be cancelled and receive no recovery. Executory Contracts:
   All executory contracts and leases not specifically assumed or rejected prior
to the date on which the Plan is confirmed, or set forth on a schedule of
contracts to be rejected as of the Effective Date pursuant to the order
confirming the Plan, shall be assumed on and as of the Effective Date.
Subsidiary Equity Interests    The Company shall retain all of its issued and
outstanding shares of stock of, or membership interests in, the Subsidiary
Debtors (as defined in the Plan). Board of Directors of Reorganized Company:   
The new board of directors of the reorganized Company shall consist of
individuals identified and agreed to by the Consenting Noteholders and listed in
the Plan Supplement (as defined in the Plan). The election of such individuals
shall be approved by the existing board of directors of the Company and the
Bankruptcy Court. Thereafter, the board shall be elected annually by the holders
of the New Equity via cumulative voting.

 

32



--------------------------------------------------------------------------------

New Management Incentive Plan:    There shall be a management incentive plan
(the “New Management Incentive Plan”), which shall include, among other things,
an allocation of a percentage of the fully diluted common stock of the
reorganized Company outstanding on the Effective Date, such allocation to be
determined by the Consenting Noteholders prior to the hearing for the approval
the of the Disclosure Statement, and the awards thereof to be determined by the
reorganized Company’s board of directors, which allocation may consist of, among
other things, restricted stock and/or performance based options, and will take
account of any other bonus and compensation plans. New Stockholder Agreement:   
In connection with the issuance of the New Equity, the reorganized Company and
the holders of the New Equity shall enter into a Stockholders Agreement, which
shall cover inspection rights, information rights (including annual audited and
quarterly unaudited financial statements), registration rights with respect to
the New Equity and the New Notes, preemptive rights, and such other provisions
as agreed to by each of the Consenting Noteholders (the “New Stockholders
Agreement”). Registration of New Equity and New Notes    Simultaneously with the
Company’s emergence from chapter 11, a shelf registration statement with respect
to the New Equity and the New Notes shall be filed with the United States
Securities and Exchange Commission and the Company shall use reasonable best
efforts to have such registration statement declared effective as promptly as
reasonably practicable. Releases and Exculpation:    There shall be a full
release of liability and exculpation for (i) the Company and its subsidiaries,
(ii) the officers and directors of the Company, (iii) each of the Consenting
Noteholders, (iv) the Creditors Committee, if any, (iv) the DIP Agent, (vi) the
DIP Lenders and participants, and (vii) the Indenture Trustee for the Senior
Subordinated Notes, as well any of their respective agents, members, employees,
representatives, advisors, attorneys or affiliates, and a full release of
liability and exculpation for each holder of a Senior Subordinated Note Claim in
their capacity as such. Exit Financing:    The reorganized Company shall enter
into an exit financing facility (the “Exit Financing”) that is satisfactory in
all respects to each of the Consenting Noteholders. The proceeds of the Exit
Financing shall be used to fund (i) distributions under the Plan, including to
holders of the DIP Financing Claims and ABL Facility Claims, and (ii) the
reorganized Company’s working capital needs. Conditions:   

All necessary third party approvals and consents will be obtained.

 

Entry of Confirmation Order reasonably satisfactory to the Consenting
Noteholders.

 

The reorganized Company’s entry into the Exit Financing.

 

The necessary persons and entities will execute satisfactory definitive
documentation to effect the transactions contemplated hereby, including, without
limitation, the New Indenture for the New Notes, the New Stockholders Agreement
and a charter and bylaws that provide that, to the extent possible under
applicable law, Sections 180.1131, 180.1141 and 180.1150 of the Wisconsin
Statutes will not be applicable to the reorganized Company.

 

33



--------------------------------------------------------------------------------

   Other conditions to confirmation and effectiveness customary for transactions
of this type. Payment of Consenting Noteholders’ Fees and Expenses    On the
Effective Date, the Company shall pay (or reimburse the Consenting Noteholders
for) the reasonable fees and expenses incurred in connection with the Debtors’
Chapter 11 Cases of each of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP and
Oppenheimer, Blend, Harrison & Tate, Inc., counsel to Harbinger Capital
Partners, (ii) Bracewell & Giuliani LLP, counsel to D.E. Shaw, (iii) O’Melveny &
Myers LLP, counsel to Avenue and (iv) Lazard Freres & Co, financial advisor to
Harbinger Capital, without the need for any of these parties to file an
application or otherwise seek Bankruptcy Court approval thereof. In addition, to
the extent that each of the foregoing professionals has not been compensated by
the Company pursuant to any order approving the DIP Financing, the Company shall
pay the reasonable fees and expenses of such professionals incurred in
connection with the preparation, negotiation, administration, enforcement, and
all other matters in connection with and relating to the DIP Financing, without
the need for any of these parties to file an application or otherwise seek
Bankruptcy Court approval thereof. Additional Provisions:    The Plan shall
contain other provisions customarily found in similar plans of reorganization,
including, without limitation, provisions dealing with conditions to
confirmation and effectiveness, releases, exculpation, claims objection and
estimation, retention of jurisdiction, discharge, injunctions, and Plan
modifications, all of which shall be consistent with the terms of this Term
Sheet and acceptable to each of the Consenting Noteholders.

 

34



--------------------------------------------------------------------------------

EXHIBIT B

 

Re: Issuer: Spectrum Brands, Inc.

Securities: 7.375% Senior Subordinated Notes due 2015, Variable Rate Toggle
Senior Subordinated Notes due 2013 or 8 1/2% Senior Subordinated Notes due 2013

CUSIP No.:                                         

Amount:                                         

Seller:                                         

Buyer:                                         

Reference is made to the transaction identified above. In connection therewith,
Buyer represents, warrants, acknowledges and agrees as follows:

1. In connection with its ownership of the Securities, Seller is a party to a
certain Restructuring Support Agreement, dated as of [INSERT DATE], 2009 (the
“Restructuring Support Agreement”), pursuant to which Seller agreed to support
in the manner described in the Restructuring Support Agreement upon receipt of a
Bankruptcy-Court approved Disclosure Statement and when properly solicited to do
so vote any 7.375% Senior Subordinated Notes due 2015, Variable Rate Toggle
Senior Subordinated Notes due 2013 and 8 1/2% Senior Subordinated Notes due 2013
and claims in respect thereof in favor of the Plan. A copy of the form of
Restructuring Support Agreement, with exhibits thereto, executed by Seller is
annexed hereto as Exhibit A. Capitalized terms used herein but not otherwise
defined shall have the respective meanings given to them in the Restructuring
Support Agreement.

2. Section 4.1 of the Restructuring Support Agreement provides that Seller may
not Transfer (as defined therein) the Securities unless the transferee agrees to
be bound by the terms and conditions of the Restructuring Support Agreement
applicable to a “Consenting Noteholder” as if it were a party thereto.
Notwithstanding anything herein to the contrary, Buyer acknowledges and agrees
that Buyer shall have no rights to consent to amendments to the Agreement, the
Plan or the Disclosure Statement except as expressly provided therein to
transferees of Consenting Noteholders in accordance with Section 4.2 of the
Restructuring Support Agreement.

3. As a condition to Seller’s agreement to sell the Securities to Buyer, Buyer
agrees to be bound by all of the terms and conditions of the Restructuring
Support Agreement applicable to a “Consenting Noteholder” as if it were a party
thereto, including, without limitation, Section 3 thereof.

4. Buyer represents and warrants to Seller that it is purchasing the Securities
for its own account as principal and is not acting as a broker in connection
with the transaction identified above.

5. Buyer agrees to indemnify, defend and hold Seller and its officers,
directors, employees, agents, partners and controlling persons (collectively,
the “Seller Indemnitees”) harmless from and against any and all expenses,
losses, claims, damages and liabilities which are incurred by or threatened
against the Seller Indemnitees or any of them including, without limitation,
reasonable attorneys’ fees and expenses, caused by or in any way resulting from,
relating to or in connection with Buyer’s breach of any of its representations,
warranties or agreements set forth in this Agreement.

 

35



--------------------------------------------------------------------------------

6. Buyer and Seller acknowledge and agree that Spectrum is an intended third
party beneficiary to this Agreement.

7. The person executing this Agreement on behalf of the Seller represents and
warrants that it has been duly authorized and empowered to execute and deliver
this Agreement on behalf of the Seller.

8. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to its conflict of laws provision.

Dated:                     

 

[SELLER] By:     Name:   Title:  

 

[BUYER] By:     Name:   Title:  

Address:

________________________________

________________________________

________________________________

Attn:                                                                 

Tel:                                                                 

Fax:                                                                 

Email                                                                 

 

36



--------------------------------------------------------------------------------

EXHIBIT C

DIP TERM SHEET

 

37



--------------------------------------------------------------------------------

SPECTRUM BRANDS, INC.

SENIOR SECURED ABL DIP FACILITY

This Summary of Terms and Conditions (this “Term Sheet”) outlines certain major
terms of a proposed senior secured DIP revolving credit facility to Spectrum
Brands, Inc. (“Borrower”) and the Subsidiary Guarantors (as defined below) of up
to $235,000,000 (the “ABL DIP Facility”) upon the commencement by Borrower and
the Subsidiary Guarantors of cases under Chapter 11 of the U. S. Bankruptcy Code
in the United States Bankruptcy Court for the Western District of Texas or such
other jurisdiction as shall be reasonably acceptable to Agent (the “Chapter 11
Case”).

Prior to the commencement of the Chapter 11 Case, Agent and Lenders (as defined
below) have extended financing arrangements to Borrower and the Subsidiary
Guarantors (each individually, a “Loan Party”; collectively, the “Loan Parties”)
pursuant to the terms of that certain Revolving Credit Facility (the “Existing
ABL Facility”) as reflected in the Credit Agreement (the “Existing Credit
Agreement”) entered into as of September 28, 2007, among Borrower, Wachovia
Bank, National Association (“Wachovia”), as the Agent, the Collateral Agent and
an LC Issuer; Goldman Sachs Credit Partners L.P. (“GSCP”), as the Syndication
Agent; and the Lenders from time to time party thereto and the ABL Guarantee and
Collateral Agreement (the “Existing Collateral Agreement”) dated as of
September 28, 2007, among Borrower, the Subsidiaries of Borrower as outlined on
Exhibit A annexed hereto (the “Subsidiary Guarantors”), and Wachovia, as the
Collateral Agent. It is presently contemplated that the ABL DIP Facility will be
a roll up of the Existing ABL Facility subject to certain modifications as noted
below.

Certain definitions used in this Term Sheet are the definitions from the
Existing Credit Agreement or the Existing Collateral Agreement as applicable.

 

38



--------------------------------------------------------------------------------

Borrower:    Spectrum Brands, Inc., a Wisconsin corporation ( “Borrower”).
Guarantors:    As of the Closing Date, each of the Subsidiary Guarantors. Sole
Bookrunner:    Wachovia Bank, National Association or its successor. Arranger:
   Wachovia Bank, National Association or its successor (the “Arranger”).
Syndication Agent:    Wachovia Bank, National Association or its successor (in
such capacity, the “Syndication Agent”). Administrative and Collateral Agent:   
Wachovia Bank, National Association (in its capacity as the administrative and
collateral agent, the “Agent”). Lenders:    Wachovia, the Lenders under the
Existing ABL Facility and/or other financial institutions selected by Wachovia
after consultation with Borrower (collectively, the “Lenders”). Amount of ABL
DIP Facility:   

Up to $235,000,000 or such greater amount agreed to by the Lenders and
Supplemental Loan Participants (the “Maximum Credit”) consisting of
(a) revolving loans (“Revolving Loans”), subject to the Borrowing Base and other
terms described below, with a portion of the Revolving Loans available for
letters of credit provided or arranged for by Agent (“LCs” or “Letters of
Credit”), with a sublimit on LCs outstanding at any time of $20,000,000 and a
portion of the Revolving Loans available as swing line loans (“Swingline Loans”)
with a sublimit on Swingline Loans outstanding at any time of $20,000,000 and
(b) a Supplemental Loan (the “Supplemental Loan”), in the form of an asset based
revolving loan, which shall be in the amount of up to $45,000,000 (the “Maximum
Supplemental Loan Amount”),subject to a Supplemental Loan Borrowing Base and the
other terms described below.

 

The term “Revolving Loans” as used herein (a) includes Swingline Loans, except
as otherwise provided, and (b) excludes the Supplemental Loan; provided,
however, that for the avoidance of doubt, the Supplement Loan will be part of
the ABL DIP Facility and will be an Obligation thereunder, and as such, will
benefit from certain of the provisions thereof, including the security interests
granted thereunder.

 

Revolving Loans may be drawn, repaid and reborrowed without premium or penalty.

 

39



--------------------------------------------------------------------------------

Supplemental Loan:   

The Supplemental Loan shall be funded by Wachovia (in such capacity,
“Supplemental Loan Lender”), and shall be repaid (as set forth herein) after
payment in full of the Revolving Loans and all other Obligations due and payable
under the ABL DIP Facility.

 

In addition to the conditions precedent set forth below, it shall be conditions
precedent to the funding of the Supplemental Loan that (x) the Supplemental Loan
Participation Agreement (as defined and more fully described below) be fully
executed and the Supplemental Loan Lender shall have received the participation
proceeds from Supplemental Loan Participant (as defined below), and (y) the
Supplemental Loan Participants are reasonably satisfied that the Supplemental
Loan is structured and documented in a manner consistent with the plan of
reorganization contemplated by the restructuring support agreement among the
Borrower and the Supplemental Loan Participants filed in connection with the
Chapter 11 Case (the “Restructuring Support Agreement”), to be executed by the
Consenting Noteholders (as defined therein).

Supplemental Loan Participants and Supplemental Loan Participation Agreement:   

“Supplemental Loan Participant” means D. E. Shaw Laminar Portfolios, L.L.C. and
its affiliates (“DE Shaw”), Avenue Capital and its affiliates (“Avenue”) and
Harbinger Capital Partners and its affiliates (“Harbinger”).

 

The Supplemental Loan Participants will purchase, in the aggregate, a 100%
participation in the Supplemental Loan pursuant to the terms of the Supplemental
Loan Participation Agreement, which shall be in form and substance reasonably
satisfactory to the Supplemental Loan Lender and each Supplemental Loan
Participant (“Supplemental Loan Participation Agreement”).

 

The Supplemental Loan Participation Agreement shall contain terms and provisions
that, inter alia, will have the effect of giving the Supplemental Loan
Participant rights equivalent to those of a “last-out” lender under a
traditional ABL Facility including, inter alia, (x) controlling certain voting
rights of the Supplemental Loan Lender under the ABL DIP Facility, (y) agreement
of the Supplemental Loan Lender and the Agent not to amend, modify or waive
certain provisions of the ABL DIP Facility without the consent of the
Supplemental Loan Participants, and (z) the right to receive information
provided to each Lender under the ABL DIP Facility (subject to certain
limitations to be agreed upon). In addition, the Supplemental Loan Lender will,
among other things, grant the Supplemental Loan Participant a buy-out right on
certain triggering events reasonably satisfactory to the parties, and will
further agree not to exercise rights or remedies under the ABL DIP Facility
after an Event of Default with regard to the collateral securing the ABL DIP
Facility until the expiration of a certain period of time to be agreed.

 

40



--------------------------------------------------------------------------------

Purpose/Use of Proceeds:    The proceeds of borrowings under the ABL DIP
Facility are to be used for costs, expenses and fees in connection with the ABL
DIP Facility, for working capital of Borrower and its Subsidiaries’
restructuring costs, and other general corporate purposes, in each case
consistent with the Budget (as defined in the ABL DIP Facility). The proceeds
may not be used in connection with the initiation or prosecution of any claims
or defenses against Agent or any Lender or any Supplemental Loan Participant, or
preventing, hindering, or delaying the assertion of enforcement of any lien,
claim, right or security interest or realization upon any ABL Collateral by
Agent or any Lender. No portion of the claims in the Chapter 11 Case, other than
those administrative expenses or priority claims directly attributable to the
operation of the business of Borrower consistent with the Budget or to which
Agent has specifically agreed, shall be funded with the Loans, the Supplemental
Loans or LCs and the percentages and categories of permitted allocations of such
claims and expenses not previously approved in the Budget shall be approved by
Agent. .   

Letters of Credit will be used to support Borrower’s payment obligations
incurred in the ordinary course of business consistent with the Budget.

 

Proceeds from the Supplemental Loan shall be used by the Borrower consistent
with the Budget, including, without limitation, to repay a portion of the
revolving loans outstanding as of the filing of the Chapter 11 Case

Availability/Maximum Loans:   

Amounts available under the ABL DIP Facility are, subject to the then current
Borrowing Base or Supplemental Borrowing Base (as defined below), as applicable,
to be borrowed and, after repayment, reborrowed until the maturity date thereof.
Letters of Credit may be requested and will be issued in the manner described
below under the caption “Letters of Credit”.

 

The aggregate amount of the Revolving Loans under the ABL DIP Facility shall not
exceed at any given time an amount equal to (a) the lesser of (i) the Maximum
Credit at such time and (ii) the Borrowing Base at such time, minus (b) the
Availability Block (as defined below), minus (c) the Specified Reserves (as
defined in the Borrowing Base Section below).

 

The ABL DIP Facility will provide for overadvances up to the Overadvance Maximum
Amount (as defined below).

 

The aggregate amount of the Supplemental Loan shall not exceed at any given time
an amount equal to the lesser of (i) the Maximum Supplemental Loan Amount and
(ii) the Supplemental Loan Borrowing Base at such time; provided, however, that
the aggregate amount of the Supplemental Loan shall be $45,000,000.

   “Availability Block” means $25,000,000 or such lesser amount as Agent and
Required Lenders may determine in their discretion after review of the Budget
(as defined in the Conditions Precedent section of this Term Sheet), which will
be reduced over time in an amount to be agreed.    “Overadvance Maximum Amount”
means an amount determined by the Agent in its discretion to be the Overadvance
Maximum Amount at such time; provided, that, such amount shall not exceed, at
any time, $5,000,000; provided, further, that, Agent and Required Lenders may
increase the Overadvance Maximum Amount up to an amount not to exceed, at any
time, $10,000,000.

 

41



--------------------------------------------------------------------------------

   “Special Agent Loan Maximum Amount” means an amount equal to $0. Borrowing
Base:   

The borrowing base (the “Borrowing Base”) at any time is equal to (a) the sum of
(i) 85% of the Eligible Accounts of Borrower and the Designated Subsidiaries,
minus the Dilution Reserve (as defined below), and (ii) the lesser of (A) 65% of
the Value of the Eligible Inventory of Borrower and the Designated Subsidiaries,
(B) 85% of the Net Recovery Percentage multiplied by the Value of such Eligible
Inventory and (C) an amount to be determined by Agent in its discretion after
review of the Budget, minus, without duplication, (b) the Other Reserves (as
defined below), other than the Specified Reserves (as defined below), in effect
at such time.

 

Criteria for Eligible Accounts and Eligible Inventory shall be determined
consistent with the terms as set forth in the Existing Credit Agreement; except,
that, in-transit Inventory shall not be considered eligible for advance
purposes.

 

The Supplemental Loan Borrowing Base at any time is equal to (x) the sum of
(i) 100% of the Eligible Accounts of Borrower and the Designated Subsidiaries,
and (ii) the lesser of (A) 100% of the Value of the Eligible Inventory of
Borrower and the Designated Subsidiaries and (B) 100% of the Net Recovery
Percentage multiplied by the Value of such Eligible Inventory minus (y) any
amounts outstanding under the Revolving Loans under the ABL DIP Facility.

   “Dilution Reserve” is defined as a reserve established by the Agent to
reflect dilution with respect to the Accounts, reasonably determined by the
Agent at any time as the product of (a) the Eligible Accounts at such time and
(b) the excess, if any, of (i) the percentage obtained by dividing (A) the
aggregate amount of non-cash reductions in Accounts of Borrower and the
Designated Subsidiaries for a period, as reasonably determined by the Agent,
preceding such time by (B) the total net sales of Borrower and the Designated
Subsidiaries for such period over (ii) 5.00%.    “Specified Reserves” is defined
as, as of any date of determination, Other Reserves on account of items that, in
the reasonable judgment of the Agent, would result in a future cash expenditure
by or on behalf of Borrower or any Subsidiary; provided, that, the Agent may at
any time and from time to time, in its discretion, (a) reduce the amount of
Specified Reserves below the amount that would otherwise constitute Specified
Reserves determined in accordance with this definition and (b) reinstate (in
whole or in part) any reduction made pursuant to clause (a), it being understood
that any reduction or reinstatement made pursuant to this paragraph shall not,
in itself, affect the amount of Other Reserves (which shall be determined in
accordance with the definition of such term). Agent shall have the right to
establish additional reserves in accordance with the terms specified in the DIP
Financing Agreements (as defined below), together with additional rights with
respect thereto in connection with the Chapter 11 Case; provided, that, Borrower
and each Subsidiary Guarantor shall acknowledge and agree that Agent shall have
the right in its sole discretion to establish Specified Reserves in respect of
(1) the Carve-Out (as defined below), (2) the amount of any senior liens or
claims in or against the ABL Collateral that, in Agent’s determination, has
priority over the liens and claims of Agent and Lenders, and (3) the amount of
priority or administrative expense claims that, in Agent’s determination,
require payment during the Chapter 11 Case.

 

42



--------------------------------------------------------------------------------

   “Other Reserves” is defined as, as of any date of determination, such amounts
as the Agent may from time to time establish and revise, in its reasonable
credit judgment consistent with its other asset-based lending transactions of
this type, as reserves reducing the amount of the Borrowing Base that would
otherwise be in effect under the Existing Credit Agreement or, with respect to
such reserves that would qualify as Specified Reserves, reducing the amount of
credit available under the Existing Credit Agreement, in each case (a) to
reflect events, conditions, contingencies or risks that, adversely affect, or
could reasonably be expected to adversely affect, in any material respect
(i) the ABL Collateral, its value or the amount that might be received by the
Agent from the sale or other disposition or realization upon such ABL
Collateral, (ii) the assets or business of Borrower and the Designated
Subsidiaries or (iii) the security interest of the Agent in the ABL Collateral
(including the enforceability, perfection and priority thereof), all as
reasonably determined by the Agent; (b) to reflect the Agent’s reasonable belief
that any Borrowing Base Certificate, collateral report or other financial
information furnished by or on behalf of any Loan Party to the Agent is or may
have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts that the Agent reasonably determines
constitutes a Default or an Event of Default. Without limiting the generality of
the foregoing, Other Reserves may, in the Agent’s reasonable discretion, be
established to reflect, without duplication, (A) cost variances, accrued
royalties, returns, discounts, claims, credits and allowances of any nature that
are not paid pursuant to the reduction of Accounts, (B) sales, excise or similar
Taxes included in the amount of any Accounts reported to the Agent, (C) a change
in the turnover, age or mix of the categories of Inventory that adversely
affects the aggregate value of all Inventory by an amount reasonably determined
by the Agent to be material, (D) purchase price variances with respect to
Inventory and (E) amounts (including up to three-months rent) due or to become
due to owners and lessors of premises where any ABL Collateral is located, other
than for those locations where the Agent has received a Collateral Access
Agreement. The amount of any Other Reserve established by the Agent shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such reserve, as reasonably determined by the Agent. Notwithstanding
anything herein to the contrary, Other Reserves in effect at any time shall not
be duplicative of any ineligibility determinations made pursuant to the criteria
set forth in the definitions of the terms “Eligible Accounts” and “Eligible
Inventory”. Maturity:    The ABL DIP Facility shall be for a term ending on the
earliest of (a) the date that is twelve (12) months after the commencement of
the Chapter 11 Case, (b) forty-five (45) days after the entry of the Interim
Order (as defined below) if the Final Financing Order has not been entered prior
to the expiration of such forty-five (45) day period, (c) the substantial
consummation (as defined in Section 1101 of the Bankruptcy Code and which for
purposes hereof shall be no later than the “effective date” ) of a plan of
reorganization filed in the Chapter 11 Case that is confirmed pursuant to an
order entered by the US Bankruptcy Court or (d) the termination of the
commitment with respect to the ABL DIP Facility in accordance with the Loan
Documents.

 

43



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, the Supplemental Loan shall mature on the
earliest of (a) the date that is twelve (12) months after the commencement of
the Chapter 11 Case, (b) forty-five (45) days after the entry of the Interim
Order if the Final Financing Order, in form and substance satisfactory to the
Supplemental Loan Participants, has not been entered prior to the expiration of
such forty-five (45) day period, (c) the substantial consummation (as defined in
Section 1101 of the Bankruptcy Code and which for purposes hereof shall be no
later than the “effective date” ) of a plan of reorganization filed in the
Chapter 11 Case that is confirmed pursuant to an order entered by the US
Bankruptcy Court, such plan and order on terms and conditions satisfactory to
the Supplemental Loan Participants (the “Approved Plan”), or (d) an acceleration
of the termination of the commitment with respect to the ABL DIP Facility
following an event of default in accordance with the DIP Financing Agreements;
provided that if certain exit conditions are satisfied prior to the maturity of
the Supplemental Loan pursuant to clauses (a) through (d), the maturity of the
Supplemental Loan shall be automatically extended to March 31, 2012; provided
that a portion of the Supplemental Loan will be rolled on terms agreed between
the Supplemental Loan Participants and the Borrower and will contain waterfall
provisions that will give Avenue priority as to a portion of the rolled
facility. Amortization/Cash Management:   

No amortization will be required with respect to the ABL DIP Facility.

 

Borrower and the Subsidiary Guarantors shall have established a cash management
system in form and substance reasonably satisfactory to Agent, including blocked
accounts for collections and the transfer thereof to Agent, and subject to
control agreements by the banks at which such accounts are maintained, which
shall be in form and substance reasonably acceptable to Agent, it being
confirmed by the Agent and the Lenders that the cash management system currently
in effect pursuant to the Existing Credit Agreement is in form and substance
reasonably acceptable to the Agent. Pursuant to an Interim Financing Order, cash
dominion shall be effective on or prior to closing.

Interest Rate:    All borrowings under the ABL DIP Facility will bear interest,
at the Borrower’s option, at either (a) the Base Rate, (as defined below) plus
3.5% per annum or (b) the Adjusted Eurodollar Rate (as defined below) plus 4.5%
per annum; except, that, the Supplemental Loan will bear interest, payable in
cash, at a rate equal to the Adjusted Eurodollar Rate plus 14.5% per annum. All
Swingline Loans are Base Rate Loans.    “Base Rate” shall mean, on any date, the
greater of (a) the rate from time to time publicly announced by Wachovia, or its
successors, as its prime rate, whether or not such announced rate is the best
rate available at such bank or (b) the Federal Funds Effective Rate in effect on
such day plus one-half (1/2%) percent or (c) the Adjusted Eurodollar Rate for a
three month Interest Period on such day plus two (2%) percent.

 

44



--------------------------------------------------------------------------------

   “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
of the Supplemental Loans, the Adjusted Eurodollar Rate shall at no time be less
than three percent (3%). For purposes hereof, “Reserve Percentage” shall mean
for any day, that percentage (expressed as a decimal) which is in effect from
time to time under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor), as such regulation may be amended from time to time
or any successor regulation, as the maximum reserve requirement (including,
without limitation, any basic, supplemental, emergency, special, or marginal
reserves) applicable with respect to Eurocurrency liabilities as that term is
defined in Regulation D (or against any other category of liabilities that
includes deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not any Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time. Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender. The Adjusted
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.    “Prime Rate” means the rate of
interest from time to time announced by Wachovia, or its successors, as its
prime rate. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Any Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.    “Federal Funds Effective Rate” means, for any day, a
fluctuating rate of interest per annum equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that, (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average of the quotations
on such day on such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it.

 

45



--------------------------------------------------------------------------------

   “London Interbank Offered Rate” means, for any Interest Period, the rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.,
London time, two Business Days prior to the first (1st) day of such Interest
Period for a term comparable to such Interest Period; provided, that, if more
than one rate is specified on Reuters Screen LIBOR01 Page (or such successor
page), the applicable rate shall be the arithmetic mean of all such rates. In
the event that such rate does not appear on such page (or otherwise on the
Reuters Service), then the “Eurodollar Base Rate” for such Interest Period shall
be the rate per annum determined by the Agent to be the rate at which deposits
in Dollars for delivery on the first (1st) day of such Interest Period in same
day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by the London Branch of Wachovia to major banks in the London
interbank eurocurrency market at their request at approximately 11:00 a.m.,
London time, two Business Days prior to the first (1st) day of such Interest
Period. Interest Payments:   

As to (a) any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date; provided, however, that, if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period;
and (b) any Base Rate Loan, the first Business Day of each month and the
Maturity Date. All computations of interest for Base Rate Loans when the Base
Rate is determined by reference to the Prime Rate are made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of interest and fees are made on the basis of a 360-day year and
actual days elapsed.

 

Notwithstanding the foregoing, interest shall be payable monthly with respect to
the Supplemental Loan.

 

46



--------------------------------------------------------------------------------

Up Front Fee:   

Borrower shall pay to Agent, for the account of Lenders (to the extent and in
accordance with the arrangements by and among Lenders) a closing fee in an
amount equal to 2.00% of the Maximum Credit (exclusive of the Maximum
Supplemental Loan Amount), which fee shall be fully earned and payable on the
Closing Date.

 

Upon (x) emergence of the Borrower from chapter 11, (y) a plan of
reorganization, other than the plan of reorganization contemplated by the
Restructuring Support Agreement (as defined in the DIP Term Sheet), being
confirmed pursuant to an order entered this Court or (z) a material portion of
the assets of the Borrower or the Subsidiary Guarantors being sold, transferred
or otherwise disposed of pursuant to section 363 of the Bankruptcy Code or
otherwise sold, transferred or disposed of, then (i) the Supplemental Loan
Lender shall receive, for the account of, and allocable to, the Supplemental
Loan Participants, shares of the common equity of the Borrower, as reorganized,
or the applicable reorganized affiliate or successor to the Borrower, equal to
9.9% of the outstanding common stock thereof on a fully diluted basis (the
“Stock Allocation”) (provided, however, that, Avenue, in its capacity as a
Supplemental Loan Participant, shall receive its pro rata share of the first 50%
of the Stock Allocation together with the other Supplemental Loan Participants
and the second 50% of the Stock Allocation shall be shared pro rata among the
Supplemental Loan Participants exclusive of Avenue. $10 million in principal
amount of Supplemental Loans participated in by Avenue shall be satisfied in
full in cash or, at the sole option of the Borrower, converted into a
post-emergence loan secured by a lien on the Pre-Petition Term Loan Collateral
that is pari passu with the security interests of the Pre-Petition Term Loan
Agent and Pre-Petition Term Loan Lenders in the Pre-Petition Term Loan
Collateral on a post-emergence basis and the economic terms thereof shall be no
worse than the economic terms provided to the Supplemental Loan and have a
maturity of no longer than one year from the effective of the plan of
reorganization. For the avoidance of doubt, unless Avenue otherwise agrees in
its sole discretion, any amount of Supplemental Loan participated in by Avenue
in excess of $10 million must be paid in full, in cash in prior to the repayment
of any other Supplemental Loan. All Supplemental Loan Participants shall
otherwise share in all interests, expenses, costs and rights provided hereunder
or in the Loan Documents on a pro rata basis.

Arranger Fee:    Borrower shall pay to Arranger, for its own account, an
arranger fee closing fee in an amount equal to 1.00% of the Maximum Credit
(exclusive of the Maximum Supplemental Loan Amount), which fee shall be fully
earned and payable on the Closing Date. Unused Line Fee:   

Borrower shall pay to Agent, for the account of Lenders, a fee equal to 1.00%
per annum times the daily average undrawn portion of the Revolving Loans
(reduced by the amount of Letters of Credit issued and outstanding) to accrue
from the Closing Date and shall be payable quarterly in arrears to the Lenders.

 

With respect to the Supplemental Loan, Borrower shall pay to the Supplemental
Loan Lender, for the account of the Supplemental Loan Participant, a fee equal
to 1.00% per annum times the daily average undrawn portion of the Supplemental
Loan to accrue from the Closing Date and shall be payable quarterly in arrears
to the Supplemental Loan Lender.

 

47



--------------------------------------------------------------------------------

Collateral Monitoring Fee:    Borrower shall pay to Agent, for its own account,
an agency and collateral monitoring fee of $100,000 per annum, payable annually
in advance on the Closing Date and each anniversary for so long as any loans
under the ABL DIP Facility are outstanding or any Lender shall have any
commitment under the ABL DIP Facility. Letter of Credit Fees:    Borrower shall
pay to Agent, for the account of Lenders, an amount equal to the applicable
margin payable for Eurodollar Rate Loans (i.e., 4.50%) in a manner and at the
times provided for in the Existing Credit Agreement. In addition, a fronting fee
to be agreed upon between an Issuing Bank and Borrower, is payable to such
Issuing Bank with respect to Letters of Credit issued by it, as well as certain
customary fees assessed thereby. Prepayment and Exit Fees:   

With respect to the Supplemental Loan, Borrower shall pay to the Supplemental
Loan Lender, for the account of the Supplemental Loan Participants, an exit fee
of 2% of any principal amount of the Supplemental Loan payable at the time any
such principal is repaid (but only in the case of a permanent repayment of such
principal); provided that, if such principal is repaid other than upon emergence
from the Chapter 11 Cases in accordance with a plan of reorganization consistent
with that contemplated by the Restructuring Support Agreement, such fee shall be
4%.

 

Additionally upon emergence of the Borrower from the Chapter 11 Case, the
Supplemental Loan Lender shall receive, for the account of the Supplemental Loan
Participants, shares of the common equity of the Borrower equal to 9.9% of its
outstanding common stock.

 

48



--------------------------------------------------------------------------------

Rollover Commitment Fee:    To the extent the maturity of the Supplemental Loan
is extended or the Supplemental Loan is rolled pursuant to the proviso in the
second paragraph under “Maturity” above, Borrower shall pay to Supplemental Loan
Lender, for the account of the Supplemental Loan Participants, a rollover fee in
an amount equal to 5.00% of the principal amount of the Supplemental Loan as so
extended and rolled. Security, including Intercreditor Issues:    The ABL DIP
Facility, each Guarantee and any cash management and/or hedging obligations of
Borrower owed to a Lender or the Supplemental Loan Lender or any affiliates,
whether arising pre-petition or post-petition, is secured by a priming lien,
pursuant to Section 364(d)(1) of the Bankruptcy Code, on the DIP Collateral (as
defined below) and the ABL Collateral (as defined below) only and not on the
Non-ABL Collateral (as defined below).    “ABL Collateral” shall mean any and
all of the following pre-petition and post-petition assets and property of any
Loan Party, whether real, personal or mixed: (a) all Accounts (other than
Accounts arising under contracts for the sale of Non-ABL Collateral) and related
Records; (b) all Chattel Paper; (c) all Deposit Accounts and all cash, checks
and other negotiable instruments, funds and other evidences of payment held
therein (but not any identifiable Proceeds of Non-ABL Collateral); (d) all
Inventory; (e) solely to the extent evidencing, governing, securing or otherwise
related to the items referred to in the preceding clauses (a), (b), (c) and (d),
all Documents, General Intangibles (other than Intellectual Property),
Instruments, Investment Property and Letter of Credit Rights; (f) all books and
records related to the foregoing; and (g) all Proceeds, including insurance
Proceeds, of any and all of the foregoing and all collateral, security and
guarantees given by any Person with respect to any of the foregoing.
Notwithstanding clause (g) of the immediately preceding sentence, “ABL
Collateral” shall not include any assets referred to in clauses (a) through (j)
and (l) of the definition of “Non-ABL Collateral” that are not included in
clause (e) above).    “Non-ABL Collateral” shall mean any and all of the
following assets and property of any Loan Party, whether real, personal or
mixed: (a) all Investment Property; (b) all Documents; (c) all General
Intangibles; (d) all Intellectual Property; (e) all Equipment; (f) all real
property (including both fee and leasehold interests) and fixtures; (g) all
Instruments; (h) all insurance; (i) all Letter of Credit Rights; (j) all
Commercial Tort Claims; (k) all other assets and property not constituting ABL
Collateral; (l) all books and records related to the foregoing; and (m) all
Proceeds, including insurance Proceeds, of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing. Notwithstanding the foregoing, “Non-ABL Collateral” shall not
include any assets or property included in clause (e) of the definition of “ABL
Collateral” or any assets or property excluded pursuant to the terms of the Term
Collateral Documents.

 

49



--------------------------------------------------------------------------------

  

“DIP Collateral” shall mean all present and future claims, rights, interests,
assets and properties recovered by or on behalf of Borrower and each Guarantor
or any trustee of Borrower or any Guarantor (whether in the Chapter 11 Case or
any subsequent case to which the Chapter 11 Case is converted), including
without, limitation, all such property recovered as a result of transfers or
obligations avoided or actions maintained or taken pursuant to, inter alia,
Sections 510, 542, 544, 545, 547, 548, 549, 550, 552 and 553 of the US
Bankruptcy Code).

* * * * * * *

   The ABL Collateral and the Non-ABL Collateral secure the obligations (the
“Term Credit Facility”) under the Credit Agreement, dated as of March 30, 2007,
among Borrower, GSCP, as the administrative agent, collateral agent and
syndication agent, Wachovia, as the deposit agent, Bank of America, N.A., as an
LC issuer, and the lenders party thereto (the “Term Credit Agreement”). The
priority of liens under the ABL DIP Facility and under the Term Credit Facility
shall continue to be subject to the terms of the Intercreditor Agreement, dated
as of September 28, 2007, among Wachovia, as the administrative agent under the
Existing Credit Agreement, GSCP, as the administrative agent under the Term
Credit Agreement and Borrower (the “Intercreditor Agreement”); except, that, to
the extent the lenders under the Term Credit Facility received a junior lien in
the DIP Collateral, such lien shall be subordinated to the ABL DIP Facility in
the same manner and to the same extent the lien of the lenders under the Term
Credit Facility in the ABL Collateral is subordinated to the ABL DIP. The
lenders under the Term Credit Facility shall be permitted to be granted adequate
protection as provided hereunder    As provided in the Interim Financing Order,
the security interests of Agent granted under the ABL DIP Facility will be
subordinate to the payment of (a) allowed and unpaid fees pursuant to
Section 1930 of Title 28 of the United States Code and to the Clerk of the
Bankruptcy Court and any fees payable to the Office of the United States
Trustee, and (b) allowed and unpaid claims of professionals in an amount not to
exceed $3,000,000, whose retention is approved by the Bankruptcy Court during
the Chapter 11 Case pursuant to Sections 327 and 1103 of the Bankruptcy Code for
unpaid fees and expenses that are approved by order of the Bankruptcy Court
pursuant to Sections 326, 328, 330, or 331 of the Bankruptcy Code after (i) an
event of default arising from the conversion of the Chapter 11 Case or similar
events in the Chapter 11 Case or (ii) any other event of default and the Lenders
having declared the occurrence of an Event of Default (such amounts under
clauses (a) and (b) of this paragraph being the “Carve-Out”).

 

50



--------------------------------------------------------------------------------

   The Carve-Out shall not include, apply to, or be available for any fees or
expenses incurred by any party, including Borrower or any Guarantor, any
committee or any professional, in connection with (a) the initiation or
prosecution of any claims or defenses against Agent, any Lender, or Supplemental
Loan Participant or preventing, hindering, or delaying the assertion of
enforcement of any lien, claim, right or security interest or realization upon
any Collateral by Agent or any Lender, (b) support any plan of reorganization
that does not provide for the indefeasible payment in full in cash of the
Obligations, or (c) any act or omission which has the effect of materially or
adversely modifying or compromising the rights and remedies of Agent, any
Lender, or Supplemental Loan Participant as set forth herein and in the other
DIP Financing Agreements as defined below, or which results in the occurrence of
an Event of Default.    All amounts owing by Borrower and the Subsidiary
Guarantors under the ABL DIP Facility at all times will constitute allowed
super-priority administrative expense claims in the Chapter 11 Case having
priority over all other administrative expenses of the kind specified in
sections 503(b) and 507(b) of the Bankruptcy Code, subject only to the Carve-Out
to the extent provided in any Financing Order (as defined below). Loan
Documentation:   

Definitive loan documentation (collectively, the “DIP Financing Agreements”),
including, without limitation, amendments or amendments and restatements of the
Existing Credit Agreement and Existing Collateral Agreement (as Agent may
determine), supplemental security agreements, guarantees, intercreditor and
subordination agreements, UCC financing statements, opinion letters of counsel
to Borrower and the Subsidiary Guarantors, and related documents, each in form
and substance reasonably satisfactory to Agent, will be required. All of the
Financing Agreements will be prepared or approved by Agent and counsel to Agent.

Notwithstanding the foregoing, all documentation regarding the ABL DIP Facility,
including any documentation specifically regarding the Supplemental Loan, shall
be in form and substance satisfactory to the Supplemental Loan Participants. For
the avoidance of doubt, the Supplemental Loan Participants shall benefit from
certain covenants, representations and warranties, and events of default
contained in the ABL DIP Facility as if they were Lenders thereunder (e.g.
information rights; inspection rights; and others to be determined).

   The representations and warranties (other than the absence of material
adverse change and solvency), covenants and defaults as set forth in the DIP
Financing Agreements will be as provided in the Existing Credit Agreement and
Existing Collateral Documents except for those changes as Agent, Lenders and
Supplemental Loan Participants shall deem reasonably appropriate and necessary
in connection with the ABL DIP Facility, including enhanced collateral reporting
(including, among other things, the delivery by Borrower to Agent of a weekly
Borrowing Base Certificate in form and substance reasonably satisfactory to
Agent, a weekly rolling Budget, monthly financial statements and other
collateral information, and a [monthly][quarterly] management discussion and
analysis, and the ability of Agent to conduct not less than two (2) but up to
three (3) appraisals and not less than three (3) but up to four (4) field
examinations in any twelve-month period or at such other times after the
occurrence of an Event of Default), financial and performance-based covenants
established by Agent and Lenders to be calculated based upon any deviations in
the Budget and

 

51



--------------------------------------------------------------------------------

   other provisions directly relating to the Chapter 11 Case, including
(a) representations and warranties relating to the Financing Orders; the
super-priority administrative expense claim of Agent and Lenders and related
bankruptcy matters; (b) affirmative covenants providing that on or before the
expiration of the Interim Financing Order, the Bankruptcy Court shall have
entered a final financing order authorizing the secured financing under the ABL
DIP Facility on the terms and conditions contemplated by this Term Sheet,
granting to Agent the security interests and liens and super-priority
administrative expense claim status described above, modifying the automatic
stay and containing other provisions required by Agent and its counsel
consistent with this Term Sheet, (c) negative covenants further limiting
existing baskets relating to dispositions of assets. Agent and Lenders will not
provide any loans other than those authorized under the Interim Financing Order
unless, on or before the forty-fifth (45th) day following the date of the
commencement of the Chapter 11 Case, such final financing order shall have been
entered, there shall be no appeal or other contest with respect to either of
such orders (the “Final Financing Order”, and together with Interim Financing
Order, collectively, “Financing Orders” and individually, a “Financing Order”);
and (d) defaults relating to the conversion of the Chapter 11 Case to Chapter 7
case(s); the dismissal of the Chapter 11 Case (or any subsequent Chapter 7
case); the failure of Borrower or the Subsidiary Guarantors to comply with any
Financing Order; any Financing Order is revoked, remanded, vacated, reversed,
stayed, rescinded, modified, or amended on appeal; appointment of a trustee,
examiner or disinterested person with expanded powers relating to the operations
or the business of Borrower or the Subsidiary Guarantors in the Chapter 11 Case
or any administrative expense claim is allowed having priority or ranking in
parity with the rights of Agent except for the Carve-Out (to the extent that the
security interests of Agent under the DIP Financing Agreements for the ABL DIP
Facility may be subordinate to the payment of the Carve-Out under the terms of
any Financing Order); any plan of reorganization that does not provide for the
payment in full of the ABL DIP Facility and the discharge of all of the
obligations thereunder is confirmed without Agent’s consent.

 

52



--------------------------------------------------------------------------------

Application of Proceeds:   

The Agent shall apply the proceeds of any collection or sale of ABL Collateral,
including any ABL Collateral consisting of cash, first to all pre-petition
obligations owing to Agent and Lenders and thereafter to all post-petition
obligations. The waterfall will be consistent with the provisions of the
Existing Credit Agreement.

 

For the avoidance of doubt, the Supplemental Loan shall be repaid as an
Obligation under the ABL DIP Facility, but will receive the proceeds of any
collection or sale of ABL Collateral only after all other Obligations under the
ABL DIP Facility have been repaid.

Conditions:    The closing of the ABL DIP Facility will be subject to the
satisfaction or written waiver, in a manner reasonably acceptable to Agent of
the following conditions precedent:   

(a)    Borrower and the Subsidiary Guarantors shall have commenced a voluntary
case under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court of the Western District of Texas or such other jurisdiction as shall be
reasonably acceptable to Agent having exclusive jurisdiction over the Chapter 11
Case (the “Bankruptcy Court”). Borrower and the Subsidiary Guarantors shall have
complied in full with the notice and other requirements of the Bankruptcy Code
in a manner acceptable to Agent and its counsel, with respect to the Interim
Financing Order (as defined below) and Agent shall have received such evidence
thereof as it shall require. No trustee, or other disinterested person with
expanded powers pursuant to Section 1104(c) of the Bankruptcy Code, shall have
been appointed or designated with respect to Borrower or any Guarantor or their
respective business, properties or assets. All of the first (1st) day orders
entered by the Bankruptcy Court at the time of the commencement of the Chapter
11 Case shall be in form and substance reasonably satisfactory to Agent and the
Supplemental Loan Participants.

  

(b)    The interim financing order as entered by the Bankruptcy Court
authorizing the secured financing under the ABL DIP Facility on the terms and
conditions contemplated by this Term Sheet (the “Interim Financing Order”) and,
inter alia, modifying the automatic stay, authorizing and granting the security
interests and liens described above, and granting a super-priority
administrative expense claim to Agent and Lenders with respect to all
obligations to Agent and Lenders, subject to no priority claim or administrative
expenses of the Chapter 11 Case or any other entity (other than the Carve-Out),
and any future proceeding which may develop out of any such cases, including
liquidation in bankruptcy, shall be in full force and effect and not have been
vacated, reversed, modified amended or stayed and not be subject to a pending
appeal or motion or motion for leave to appeal or other proceeding to set aside
any such order or (the challenge to the relief provided for in it, except as
consented to by Agent. The Interim Financing Order shall authorize financing
under the ABL DIP Facility for a period not to exceed forty-five (45) days in an
amount acceptable to Agent and shall contain such other terms and provisions as
Agent and its counsel shall require.

  

(c)    Receipt by Agent of (i) 13-week cash flow forecast detailing cash
receipts and cash disbursements on a weekly basis for such period (the

 

53



--------------------------------------------------------------------------------

  

         “Budget”), (ii) projected monthly balance sheets, income statements,
statements of cash flows and availability of Borrower and the Subsidiary
Guarantors for the period through the end of the 2009 fiscal year, with the
results and assumptions set forth in all of such projections in form and
substance reasonably satisfactory to Agent, and an opening pro forma balance
sheet for Borrower and the Subsidiary Guarantors in form and substance
reasonably satisfactory to Agent, (iii) any updates or modifications to the
projected financial statements of Borrower and the Subsidiary Guarantors
previously received by Agent, in each case in form and substance reasonably
satisfactory to Agent, and (iv) copies of reasonably satisfactory interim
unaudited financial statements (if applicable) for each month ended since the
last audited financial statements for which financial statements are available.

  

(d)    Agent’s receipt and review of (i) third party appraisals with respect to
inventory, in form and containing assumptions and appraisal methods by an
appraiser acceptable to Agent on which Agent and Lenders are permitted to rely,
and (ii) field examinations of the business and collateral of Borrower and the
Subsidiary Guarantors in accordance with Agent’s customary procedures and
practices and as otherwise required by the nature and circumstances of the
businesses of Borrower and the Subsidiary Guarantors. Agent shall be satisfied
with the corporate and capital structure and management of Borrower and the
Subsidiary Guarantors and with all legal, tax, accounting and other matters
relating to Borrower and the Subsidiary Guarantors, it being confirmed that such
corporate and capital structure and management is satisfactory as of the date
hereof .

  

(e)    Execution and delivery of the DIP Financing Agreements by Borrower, the
Subsidiary Guarantors and Lenders, all in form and substance reasonably
satisfactory to Agent and in accordance with the Interim Financing Order.

  

(f)     Agent, for the benefit of itself, Lenders, Issuing Banks and bank
product providers, shall hold perfected, first priority security interests in
and liens upon the Collateral and Agent shall have received such evidence
thereof as it requires (it being understood that entry into an Interim Financing
Order or Final Financing Order satisfactory to Agent shall be sufficient
evidence of these purposes), subject only to the Carve-Out and permitted liens
to be specified.

  

(g)    Borrower and the Subsidiary Guarantors shall have established a cash
management system in form and substance reasonably satisfactory to Agent, which
shall be in form and substance reasonably acceptable to Agent, it being
acknowledged that the Borrower’s and the Subsidiary Guarantor’s existing cash
management system is in form and substance reasonably satisfactory to Agent.

 

54



--------------------------------------------------------------------------------

  

(h)    No defaults or events of default on the closing date (other than as a
result of the filing of the Chapter 11 Case and the failure to make payments due
and payable under the Borrower’s indenture) under the DIP Financing Agreements
or on any other Material Indebtedness or on any Contractual Obligation shall
exist or have occurred and be continuing that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect after giving
effect to the filing of the Chapter 11 Case.

  

(i)     No material adverse change in the business, operations, assets or
financial condition of Borrower and the Subsidiary Guarantors (taken as a whole)
shall have occurred since the date of Agent’s most recent field examination
prior to the date hereof (it being understood that the commencement of the
Chapter 11 Case any defaults under agreements that have no effect under the
terms of the US Bankruptcy Code as a result of the commencement thereof,
reduction in payment terms by suppliers, and reclamation claims shall not be
deemed a material adverse change). No material misstatements in or intentional
omissions from the materials previously furnished to Agent by Borrower and the
Subsidiary Guarantors taken as a whole shall have been made, it being understood
that the information contained in each such projection, pro forma or other
forward looking statement was prepared in good faith based upon assumptions
believed to be reasonable at the time, and that actual results may vary from
such information and such variations may be material. Agent and Lenders shall
have received the payment of all fees required to be paid under the Fee Letter.

 

55



--------------------------------------------------------------------------------

Special Conditions to the Supplemental Loan:   

In addition to the conditions set forth above and elsewhere in this Term Sheet,
the closing of the Supplemental Loan and the execution of the Supplemental Loan
Participation Agreement will be subject to the satisfaction or written waiver,
in a manner reasonably acceptable to each of the Supplemental Loan Participants,
of the following conditions precedent:

 

(i) Entry of an Interim Financing Order in form and substance satisfactory to
the Supplemental Loan Participants;

 

(ii) Receipt by the Supplemental Loan Participants of the Budget and all other
financial information reasonably requested by the Supplemental Loan
Participants;

 

(iii) Execution and delivery of the DIP Financing Agreements by Borrower, the
Subsidiary Guarantors and Lenders, all in form and substance reasonably
satisfactory to Supplemental Loan Participants and in accordance with the
Interim Financing Order.

Expenses and Indemnity:   

Borrower will, from and after closing, and promptly following Agent’s or
Supplemental Loan Participant’s written demand, pay (a) all costs and expenses
and customary administrative charges incurred by Agent and the Supplemental Loan
Participants, including, without limitation, appraisal fees, reasonable
attorneys’ fees (excluding allocated costs of internal counsel), , filing and
search charges, recording taxes and field examination charges and expenses
(including a charge at the then standard rate of Agent per person per day for
the examiners of Agent in the field and in the office, plus travel, hotel and
all other out-of-pocket expenses) and (b) all costs and expenses, including
reasonable attorneys’ fees (excluding allocated costs of internal counsel) and
costs of settlement, incurred by Agent, Lenders, Supplemental Loan Participants,
and LC Issuer, and their respective advisors.

 

Borrower and the Subsidiary Guarantors shall indemnify and hold harmless Agent,
Lenders, Supplemental Loan Participants, LC Issuers and their respective
directors, officers, agents, representatives, employees and advisors from and
against all losses, claims, damages, expenses, or liabilities including, but not
limited to, legal or other expenses incurred in connection with investigating,
preparing to defend, or defending any such loss, claim, damage, expenses or
liability, incurred in respect of the ABL DIP Facility or the relationship
between Agent or any Lender or any Supplemental Loan Participant and Borrower or
the Subsidiary Guarantors, except as to any such indemnitee as a result of the
bad faith, gross negligence or willful misconduct of such indemnitee as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction.

Requisite Lenders/ Amendments:   

Lenders (including the Supplemental Loan Lender) holding more than 50% of total
commitments or exposure under the ABL DIP shall constitute Required Lenders.
Required Lender and all Lender matters shall be as provided under the Existing
Credit Agreement.

 

The Supplemental Loan Lender shall vote as directed by the Supplemental Loan
Participation Agreement.

 

56



--------------------------------------------------------------------------------

Waivers:    To include, but not be limited to, a waiver by Agent, Lenders,
Supplemental Loan Participants, and Borrower and each Guarantor of its rights to
jury trial; waiver by Agent, Supplemental Loan Participants, Borrower and each
Guarantor of claims for special, indirect or consequential damages in respect of
any breach or alleged breach by any Agent, any Lender or any Supplemental Loan
Participant, Borrower or Guarantor of any of the DIP Financing Agreements (other
than resulting from gross negligence or willful misconduct as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction).
   As provided in the Loan Agreement and the Interim Financing Order or the
Final Financing Order, including, without limitation, waiving any right that
Borrower or any Guarantor may have to seek authority to (a) challenge, contest
or otherwise seek to impair or object to the validity, extent, enforceability or
priority of Agent’s pre-petition and post-petition liens and claims, it being
understood that nothing herein shall operate as a waiver of any third party’s
right to challenge, contest or otherwise seek to impair or object to the
validity, extent, enforceability or priority of Agent’s pre-petition and
post-petition liens and claims, (b) challenge the application of any payments or
collections received by Agent or Lenders to the obligations of Borrower and the
Subsidiary Guarantors as provided for herein, (c) propose or support a plan of
reorganization that does not provide for the indefeasible payment in full and
satisfaction of all obligations on the effective date of such plan,
(d) surcharge the Collateral pursuant to Section 506(c) of the Bankruptcy Code,
or (e) seek relief under the Bankruptcy Code, including without limitation,
under Section 105, to the extent any such relief would in any way restrict or
impair the rights and remedies of Agent or any Lender as provided herein, the
Financing Agreements or the Financing Orders; except, that, Borrower or any
Subsidiary Guarantor may seek authority to do any of the foregoing in connection
with any transaction that repays the ABL DIP Facility and Existing ABL Facility
in full and provides for the discharge of all of the obligations thereunder.
Assignments:    The Supplemental Loan Participants shall have the right to
freely assign, convey or transfer their participations of the ABL DIP Facility
to certain permitted assignees. For the avoidance of doubt, the Borrower’s
consent shall not be required for any such assignment transfer, or conveyance,
but notice of any such assignment, conveyance or transfer shall be given to the
Supplemental Loan Lender.1    In addition, Section 10.06 of the ABL DIP Facility
shall be amended to permit participations of the type contemplated herein.
Governing Law:    New York.

 

1

Skadden requests Borrower notice in event of a Supplemental Loan Participant
assigns their portion to a non-affiliate. Is this acceptable?

 

57



--------------------------------------------------------------------------------

USA PATRIOT Act:    Each Lender subject to the USA PATRIOT Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrower and the Subsidiary Guarantors that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each person or corporation who opens an account and/or enters into a business
relationship with it, which information includes the name and address of
Borrower and the Subsidiary Guarantors and other information that will allow
such Lender to identify such person in accordance with the Act. Borrower and the
Subsidiary Guarantors are hereby advised that this commitment is subject to
satisfactory results of such verification. Post Confirmation Financing:    Agent
and Lenders may consider providing Borrower with exit financing in such amounts
and on terms acceptable to Agent and Lenders subject to, among other conditions,
the confirmation of a plan of reorganization, which shall be in form and
substance acceptable to Agent and Lenders, receipt of financial other
information as Agent and Lenders shall request, including, without limitation,
projected annual balance sheets, income statements, statements of cash flows and
availability and such other information as Agent and Lenders shall request, with
the results and assumptions in form and substance satisfactory to Agent, and the
consummation of such other legal and business due diligence as Agent and Lenders
shall deem appropriate. The Agent shall endeavor to provide to the Supplemental
Loan Participants a term sheet indicative of such exit financing prior to the
filing date of the Chapter 11 Case.

This Summary of Principal Terms and Conditions is not meant to be, nor shall it
be construed as an attempt to describe all of, or the specific phrasing for, the
provisions of the documentation. Rather, it is intended only to outline
principal terms to be included in, or otherwise consistent with, the DIP
Financing Agreements.

 

58



--------------------------------------------------------------------------------

Exhibit A

Subsidiary Loan Parties

 

Grantor

   Type of Organization    Jurisdiction of
Organization    Organization Identification
Number

ROV Holding, Inc.

   Corporation    Delaware    0946128

ROVCAL Inc.

   Corporation    California    C2063405

United Industries Corporation

   Corporation    Delaware    0790751

Spectrum Neptune US Holdco Corporation

   Corporation    Delaware    3786826

Schultz Company

   Corporation    Missouri    00069779

United Pet Group, Inc.

   Corporation    Delaware    3066897

DB Online, LLC

   Limited Liability
Company    Hawaii    29170

Southern California Foam, Inc.

   Corporation    California    C1456775

Aquaria, Inc.

   Corporation    California    C0553017

Aquarium Systems, Inc.

   Corporation    Delaware    2583486

Perfecto Manufacturing, Inc.

   Corporation    Delaware    2626833

Tetra Holding (US), Inc.

   Corporation    Delaware    3589555

Spectrum Jungle Labs Corporation

   Corporation    Texas    801073291

 

59